Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 1 of 97 PageID: 12567




   Jaimee Katz Sussner, Esq.
   Joshua N. Howley, Esq.
   SILLS CUMMIS & GROSS P.C.
   Newark, New Jersey 07102
   (973) 643-7000
   Attorneys for Court-Appointed Receiver
   Colliers International NJ, LLC

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   -------------------------------------------------------- x
   WELLS FARGO BANK, NATIONAL                               : Civil Action No. 19-cv-17866 (MCA)(LDW)
   ASSOCIATION, AS TRUSTEE FOR THE :
   REGISTERED HOLDERS OF AMHERST :
   PIERPOINT COMMERCIAL MORTGAGE :                                 DECLARATION OF RICHARD J.
   SECURITIES, LLC, MULTIFAMILY                             :        MADISON IN SUPPORT OF
   MORTGAGE PASS-THROUGH                                    :   RECEIVER’S MOTION TO APPROVE
                                                            :
   CERTIFICATES, SERIES 2019-SB59, et al.,                     SALE OF REAL PROPERTY FREE AND
                                                            :
                                                            : CLEAR,    AUTHORIZING DISTRIBUTION
                                       Plaintiffs,
                                                            : OF SALES PROCEEDS, AND GRANTING
                                                            :        OTHER RELATED RELIEF
                     vs.
                                                            :
   ALJO NORSE LLC, SETH LEVINE, et al., :
                                                            :
                                       Defendants.          :
   -------------------------------------------------------- x

          RICHARD J. MADISON, pursuant to 28 U.S.C. § 1746, declares as follows:

          1.      I am an Executive Managing Director of Colliers International NJ LLC

   (“Colliers” or “Receiver”), and I have personal knowledge of the facts and circumstances set

   forth in this Declaration unless otherwise indicated.

          2.      Colliers is the Court-Appointed Receiver for the properties that are at issue in the

   above-referenced action pursuant to Orders of the Court entered on September 13, 2019 (ECF #

   11), and amended on December 4, 2019 (ECF # 75) (together, the “Receiver Order”).

          3.      I respectfully submit this Declaration in support of the Receiver’s Motion to

   approve the sale of certain real property that is a subject of this action, to authorize the Receiver
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 2 of 97 PageID: 12568




   to disburse the net proceeds from the sale, and for related relief incidental to consummating the

   sale (the “Sale Approval Motion”), pursuant to Paragraphs 6(i) and 27 of the Receiver Order,

   and the Order Setting Forth Sales Procedures, entered May 29, 2020 (ECF # 102) (the “Sales

   Procedure Order”).

          4.      Specifically, pursuant to the Receiver Order and Sales Procedure Order, the

   Receiver respectfully requests the Court’s approval of the Agreement of Purchase and Sale,

   dated as of April 7, 2021, amended on May 13, 2021, and as may be amended thereafter (the

   “PSA”), 1 entered into between Colliers and Stonegate Buildings, LLC, or its assignee

   (“Purchaser”), free and clear of all liens, claims, and encumbrances of any alleged interested or

   affected party (the “Interested Parties”), of the following property (the “Subject Property”):

   Title Holder                    Property Address                  First Priority Mortgagee



   Aljo Norse LLC                  125 6th Avenue, Clifton, NJ       Wells Fargo Bank, National
                                   07011, also known as Block        Association, as Trustee for the
                                   16.09, Lot 11                     Registered Holders of
                                                                     Amherst Pierpoint
                                                                     Commercial Mortgage
                                                                     Securities LLC, Multifamily
                                                                     Mortgage Pass-Through
                                                                     Certificates, Series 2019-
                                                                     SB59 (“Wells” or “Plaintiff”)




   1
    Annexed hereto as Exhibit A is a true and correct copy of the PSA, including the First
   Amendment to the PSA dated May 13, 2021.



                                                  2
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 3 of 97 PageID: 12569




                                  The Status of the Subject Property

          5.      As set forth in the Receiver’s Monthly Status Reports submitted in connection

   with this action, and in prior pleadings filed with this Court, prior to the inception of the

   receivership, the Subject Property was neglected, in disrepair, and mismanaged by its owner.

          6.      Consistent with its duties and obligations to this Court, the Receiver has taken

   steps to improve, maintain, and halt any further deterioration of the Subject Property.

   Nonetheless, as reflected in the Receiver’s April 2021 Monthly Report annexed hereto as

   Exhibit B, the Subject Property is operating at a significant deficiency due to, among other

   things, the need for extensive maintenance and repairs at the Subject Property, and a number of

   defaulting tenants against whom collection has been stayed pursuant to the Executive Orders

   issued by Governor Murphy in response to the COVID-19 health emergency.

          7.       While the Subject Property is the subject of a pending foreclosure action in New

   Jersey Superior Court, upon information and belief, the Subject Property has not been scheduled

   for sheriff’s sale, and the first priority mortgagee for the Subject Property has consented to the

   proposed sale to Purchaser based upon the terms presented.

                           Efforts to Market and Sell the Subject Property

          8.      In an effort to sell the Subject Property, Gebroe-Hammer Associates (the

   “Broker”) was engaged to serve as the real estate broker and to market the Subject Property for

   sale. The Broker’s efforts are detailed in the Declaration of Joseph Brecher submitted herewith.

          9.      As set forth in more detail below and in Mr. Brecher’s declaration, a purchase

   offer was ultimately received that, in Colliers’ business judgment, is fair, reasonable, and the best

   opportunity to maximize a return to the Interested Parties.




                                                    3
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 4 of 97 PageID: 12570




                                                The PSA

          10.     On or about December 18, 2020, GH forwarded Colliers a Letter of Intent

   (“LOI”) from Purchaser to purchase the Subject Property.

          11.     Upon information and belief, Purchaser is not a successor in interest or alter ego

   of any the defendants in this action or of any Interested Party.

          12.     Consistent with Colliers’ experience with sales of similar properties, Purchaser

   required that any sale transaction result in its receipt of clear title to the Subject Property, free

   and clear of all prior liens, claims, and encumbrances.

          13.     On or about April 7, 2021, Colliers and Purchaser executed the PSA, a non-

   binding contract for the sale and purchase of the Subject Property. On May 13, 2021, Colliers

   and Purchaser executed an Amendment to the PSA solely to extend the due diligence period. See

   Exhibit A. The extended due diligence period has expired and the parties are now prepared to

   proceed to closing.

          14.     My understanding is that the first position mortgagee for the Subject Property,

   Wells, has consented to the terms of the PSA although that the sales price will not satisfy its

   mortgage in full.

          15.     Moreover, notwithstanding the Receiver’s ongoing efforts to manage, repair, and

   preserve the Subject Property, because the secured debt held by Wells increases by virtue of

   accumulation of mortgage interest and real estate taxes, among other things, if this sale does not

   occur, I believe it will only become more difficult to market and sell the Subject Property.

          16.     Based on the foregoing, Colliers respectfully requests that the Court grant this

   Motion, approve the Receiver’s sale of the Subject Property free and clear of all liens, claims,

   and encumbrances, authorize the Receiver to disburse the net proceeds, including the amounts




                                                    4
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 5 of 97 PageID: 12571




   identified as due to the Receiver in Exhibit C attached to the proposed Order submitted herewith,

   and establish the procedure for the Receiver’s submission of a final accounting and discharge as

   to the Subject Property only.

          I declare under penalty of perjury that the foregoing is true and correct. Executed on

   June 8, 2021.



                                                              RICHARD J. MADISON




                                                  5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 6 of 97 PageID: 12572




                  Exhibit A
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 7 of 97 PageID: 12573




                                AGREEMENT OF PURCHASE

                                          AND SALE

                                    dated as of April 7, 2021

                                            between

    Colliers International NJ LLC, as Court-Appointed Receiver for the Property, Pursuant to

                                      the Receiver Order

                                          as SELLER,

                                              and

                Stonegate Buildings LLC, a New Jersey limited liability company,

                                       as PURCHASER




   7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 8 of 97 PageID: 12574


                                                      TABLE OF CONTENTS

                                                                                                                                           Page


   ARTICLE 1 DEFINITIONS; RULES OF CONSTRUCTION ............................................... 1
             1.1       Definitions.............................................................................................................. 1
   ARTICLE 2 PURCHASE AND SALE; DEPOSIT; PAYMENT OF PURCHASE
                PRICE ............................................................................................................. 6
             2.1       Purchase and Sale .................................................................................................. 6
             2.2       Payment of Purchase Price..................................................................................... 6
   ARTICLE 3 COURT APPROVAL ............................................................................................ 6
             3.1       Disclaimer/Court Approval................................................................................. 6
             3.2       The Approval Order ............................................................................................... 6
             3.3       Receivership Estate ................................................................................................ 7
   ARTICLE 4 INTENTIONALLY OMITTED ........................................................................... 7
   ARTICLE 5 PURCHASER’S REPRESENTATIONS, WARRANTIES AND
                COVENANTS ................................................................................................ 7
             5.1       Organization and Power ......................................................................................... 7
             5.2       Noncontravention ................................................................................................... 8
             5.3       Litigation ................................................................................................................ 8
             5.4       OFAC ..................................................................................................................... 8
             5.5       Anti-Money Laundering Laws ............................................................................... 8
             5.6       Patriot Act .............................................................................................................. 8
             5.7       Survival .................................................................................................................. 9
   ARTICLE 6 CONDITIONS AND ADDITIONAL COVENANTS ......................................... 9
             6.1       Conditions to Purchaser’s Obligations................................................................... 9
             6.2       Conditions to Seller’s Obligations ......................................................................... 9
             6.3       Leases and Security Deposits............................................................................... 10
   ARTICLE 7 CLOSING ............................................................................................................. 10
             7.1       Closing ................................................................................................................. 10
             7.2       Seller’s Deliveries ................................................................................................ 11
             7.3       Purchaser’s Deliveries ......................................................................................... 12
             7.4       Closing Costs ....................................................................................................... 12
             7.5       Prorations. ............................................................................................................ 12
             7.6       Escrow Agent ....................................................................................................... 14
                                                                 -i-

   7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 9 of 97 PageID: 12575


                                                     TABLE OF CONTENTS
                                                          (continued)
                                                                                                                                          Page


   ARTICLE 8 CONDEMNATION; RISK OF LOSS ............................................................... 15
            8.1       Condemnation ...................................................................................................... 15
            8.2       Risk of Loss ......................................................................................................... 15
   ARTICLE 9 LIABILITY OF SELLER; TERMINATION RIGHTS .................................. 15
            9.1       Liability of Seller ................................................................................................. 15
            9.2       Termination by Purchaser .................................................................................... 16
            9.3       Termination by Seller .......................................................................................... 17
   ARTICLE 10 DUE DILIGENCE ............................................................................................. 17
            10.1      Feasibility Period ................................................................................................. 17
            10.2      Delivery of Data ................................................................................................... 18
            10.3      Right To Terminate During Feasibility Period .................................................... 18
            10.4      Tenant Estoppels .................................................................................................. 19
   ARTICLE 11 MISCELLANEOUS .......................................................................................... 19
            11.1      Completeness; Modification ................................................................................ 19
            11.2      Assignments ......................................................................................................... 19
            11.3      Successors and Assigns........................................................................................ 19
            11.4      Days ..................................................................................................................... 19
            11.5      Governing Law .................................................................................................... 20
            11.6      Counterparts ......................................................................................................... 20
            11.7      Severability .......................................................................................................... 20
            11.8      Costs..................................................................................................................... 20
            11.9      Notices ................................................................................................................. 20
            11.10 Incorporation by Reference.................................................................................. 21
            11.11 Further Assurances............................................................................................... 21
            11.12 No Partnership ..................................................................................................... 21
            11.13 Time of Essence ................................................................................................... 21
            11.14 . Time is of the essence with respect to every provision hereof. ........................ 21
            11.16 Waiver of Jury Trial ............................................................................................. 22
            11.17 Transfer Taxes ..................................................................................................... 22
            11.18 No Representation; Purchaser’s Duty to Review................................................. 22
                                                                       -ii-

   7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 10 of 97 PageID: 12576


                                                     TABLE OF CONTENTS
                                                          (continued)
                                                                                                                                      Page


             11.19 Release of Seller .................................................................................................. 23
             11.20 Broker .................................................................................................................. 24
             11.21 Confidentiality; Public Disclosure ....................................................................... 24




                                                                      -iii-

    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 11 of 97 PageID: 12577




    LIST OF EXHIBITS

    Exhibit A    -   Owner, Property, Purchaser and Purchase Price
    Exhibit B    -   Legal Description of Land
    Exhibit C    -   Sale Order
    Exhibit D    -   Form of Deed
    Exhibit E    -   Form of Bill of Sale
    Exhibit F    -   Form of Assignment and Assumption of Leases and Intangible Rights
    Exhibit G    -   Form of Environmental Indemnity Agreement
    Exhibit H    -   Form of Tax Affidavit
    Exhibit I    -   Form of Tenant Notice Letter
    Exhibit J    -   Form of Affidavit of Title
    Exhibit K    -   Form Estoppel Certificate




                                           -iv-

    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 12 of 97 PageID: 12578




                                  AGREEMENT OF PURCHASE AND SALE

           THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”), dated as of April
    7, 2021 (“Effective Date”), between Colliers International NJ LLC, in its capacity as the Court-
    Appointed Receiver for that certain real property identified and described on Exhibits A and B
    annexed hereto and incorporated herein (hereinafter, the “Property”), and as more fully described
    on Exhibits A and B to that certain Amended Preliminary Injunction and Receivership Order,
    entered on December 4, 2019 (the “Receiver Order”), in Wells Fargo Bank, N.A., as Trustee for
    the Registered Holders of Amherst Pierpoint Commercial Mortgage Securities, LLC, Multifamily
    Mortgage Pass-Through Certificates, Series 2019-SB59, et al., v. Levine, et al., Civil Action No.
    19-cv-17866-MCA-LDW (the “Action”) (Colliers International NJ LLC in such capacity is
    hereinafter referred to as “Seller”), and Stonegate Buildings LLC, a New Jersey limited liability
    company (“Purchaser”).

                                                  RECITALS:

            WHEREAS, Owner, as identified on Exhibit A, owns a fee simple interest in the Property
    (as further defined below); and

            WHEREAS, pursuant to the Receiver Order entered by the United States District Court for
    the District of New Jersey (the “Court”) in the Action, and an Order Setting Forth Sale Procedures,
    dated December 4, 2019, also entered by the Court in the Action, a copy of which is attached
    hereto as Exhibit C (the “Sale Order”), Seller is authorized to market and sell the Property; and

            WHEREAS, subject to the terms and conditions set forth in this Agreement, Purchaser
    desires to acquire from Seller and, subject to the entry of the Approval Order (defined below),
    Seller desires to sell to Purchaser the Property (as defined below) for the Purchase Price (defined
    below), upon the terms and conditions of this Agreement.

           NOW THEREFORE, in consideration of the foregoing and the representations, warranties,
    covenants and agreements contained in this Agreement and for other good and valuable
    consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
    agree as follows:

                                             ARTICLE 1
                               DEFINITIONS; RULES OF CONSTRUCTION

             1.1       Definitions.

             The following terms shall have the indicated meanings:

                 “Agreement” has the meaning set forth in the preamble hereto.

           “Applicable Laws” means all statutes, laws (including common law), regulations, rules,
    ordinances, codes and other requirements of any Governmental Body, including any Orders.




    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 13 of 97 PageID: 12579




             “Approval Order” means an order of the Court approving the Transaction pursuant to this
    Agreement, and as further defined in the Sale Order, in form and substance acceptable to the Seller
    in its reasonable discretion.

           “Assignment and Assumption Agreement” means an assignment and assumption
    agreement pursuant to which Seller shall assign without warranty or representation of any kind,
    and Purchaser shall assume from Seller, the Security Deposits and the Leases corresponding to the
    Real Property which such Purchaser shall acquire, a form of which is attached hereto as Exhibit F.

            “Bill of Sale” means a bill of sale conveying title to the Tangible Personal Property, and
    Intangible Personal Property, to the extent assignable, from Seller to Purchaser, a form of which
    is attached hereto as Exhibit E.

           “Business Day” shall mean any day other than a Saturday, Sunday, or any other day on
    which commercial banks in New Jersey are authorized or obligated to close under applicable laws.

             “Claims” means claims, suits, proceedings, causes of action, Liabilities, losses, damages,
    penalties, judgments, settlements, costs, expenses, fines, disbursements, demands, reasonable
    costs, fees and expenses of counsel, including in respect of investigation, interest, demands and
    actions of any nature or any kind whatsoever.

          “Closing” means a consummation of a purchase and sale of the Property pursuant to this
    Agreement.

            “Closing Date” means the date on which the Closing occurs, but in no event later than the
    date identified in Section 7.1.

            “Contracts” shall mean any contracts and agreements (other than the Leases) entered into
    by Seller (whether oral or written) during the Receivership Period, affecting or related to the
    Property by which Seller is bound in connection with the operation of the Property.

             “Deed” means, with respect to the Real Property, a quitclaim deed conveying title to such
    Real Property from Seller to the applicable Purchaser in recordable form, in form attached hereto
    as Exhibit C, conveying to Purchaser all of Seller’s right, title and interest in and to the Property,
    all in an “as-is, where-is condition, and with all faults,” and without any representation or warranty
    other than as expressly set forth in this Agreement, subject to the Permitted Exceptions and
    acceptable to the Title Company.

             “Effective Date” has the meaning set forth in the preamble hereto.

             “Encumbrances” means all easements, rights of way, restrictions, executions or other
    encumbrances (including notices or other registrations in respect of any of the foregoing) affecting
    the title, current use, occupancy or operation of the Property or any part thereof or interest therein.

            “Environmental Indemnity Agreement” shall mean that certain agreement in favor of
    Seller, a form of which is attached hereto as Exhibit G.

             “Final Closing Statement” has the meaning set forth in Section 7.5(c).

                                                      2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 14 of 97 PageID: 12580




           “Governmental Body” means any federal, state, municipal or other governmental
    department, commission, board, bureau, agency or instrumentality, domestic or foreign.

            “Hazardous Substances” means any substance, chemical or waste that is listed as
    hazardous, toxic or dangerous under any applicable federal, state, county or local statute, rule,
    regulation, ordinance or order.

          “Improvements” means, with respect to the Land (or any portion thereof) all buildings,
    improvements, fixtures, structures, and other items of real estate located thereon.

            “Intangible Personal Property” means, to the extent assignable, all intangible personal
    property, if any, under the control and in the possession of Seller and used solely in connection
    with the ownership, operation, leasing, occupancy or maintenance of the Property, including,
    without limitation, the escrow accounts, general intangibles, business records, plans and
    specifications, and surveys pertaining to the Real Property and the Personal Property, all licenses,
    permits and approvals with respect to the construction, ownership, operation, leasing, occupancy
    or maintenance of the Property, any unpaid award for taking by condemnation or any damage to
    the Land by reason of a change of grade or location of or access to any street or highway.

             “Land” means the land legally described on Exhibit B hereto, or all such land (as the
    context may require), together with all easements, rights, privileges, remainders, reversions and
    appurtenances thereunto belonging or in any way appertaining, and all of the estate, right, title,
    interest, claim or demand whatsoever of the Seller therein, in the streets and ways adjacent thereto
    and in the beds thereof, either at law or in equity, in possession or expectancy.

            “Leases” means any agreements to lease, leases, renewals of leases, subtenancy agreements
    and other rights (including licenses) and all amendments thereto entered into directly between
    Seller and a tenant or occupant (and not any other party, including Owner) during the Receivership
    Period, in effect at the time of Closing, which Purchaser shall assume and Seller agrees to assign
    without representation or warranty, in accordance with Section 7.2 hereof by Assignment and
    Assumption Agreement.

             “Liability” means any debt, liability, commitment or other obligation (whether direct or
    indirect, known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
    unliquidated, or due or not yet due) and including all costs, fees and expenses relating thereto.

           “Order” means any order, court order, writ, judgment, injunction, decree, stipulation,
    determination, decision, verdict, ruling, or award entered by or with any Governmental Body
    (whether temporary, preliminary or permanent).

           “Party” means Seller or any Purchaser, individually, and “Parties” means Seller and
    Purchaser, collectively.

           “Permitted Exceptions” means: (i) any state of facts that would be shown on any accurate
    survey of the Real Property prepared by a professionally licensed land surveyor, including any
    easements, rights of way, covenants, conditions, limitations and restrictions of record, (ii) all
    Encumbrances; (iii) laws, regulations, resolutions or ordinances, including building, zoning and
    environmental protection, as to the use, occupancy, subdivision, development, conversion or

                                                     3
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 15 of 97 PageID: 12581




    redevelopment of the Real Property imposed by any Governmental Body, (iv) liens for Taxes not
    yet due and payable, (v) all other matters of public record, (vi) all exceptions set forth on the Title
    Commitment and not otherwise timely raised as Title Objections, and (vii) the Leases and other
    occupancies at the Real Property as set forth herein.

            “Person” means an individual, a partnership, a joint venture, a corporation, a business trust,
    a limited liability company, a trust, an unincorporated organization, a joint stock company, a labor
    union, an estate, a Governmental Body or any other entity.

           “Personal Property” means the Tangible Personal Property and the Intangible Personal
    Property.

             “Property” means, the Real Property owned by Owner, all related Personal Property and
    Seller’s interest in any Leases (to the extent any are in effect at Closing) and the Security Deposits.

           “Purchase Price” means the purchase price specified on Exhibit A hereto, which may be
    adjusted in accordance with Section 7.5 herein (or as otherwise provided in this Agreement).

             “Purchaser” has the meaning set forth in the preamble hereto.

                 “Real Property” means the Land and the Improvements.

             “Receiver Order” shall have the meaning set forth in the preamble hereto.

           “Receivership Period” shall mean the period commencing when Seller was appointed the
    receiver of the Property pursuant to the Receiver Order, through the Closing.

             “Rent(s)” shall have the meaning set forth in Section 7.5(b) herein.

            “Representative” means with respect to any Person, such Person’s officers, directors,
    managers, employees, agents, representatives and financing sources (including any investment
    banker, financial advisor, accountant, legal counsel, agent, representative or expert retained by or
    acting on behalf of such Person or its subsidiaries).

            “Security Deposits” means all refundable tenant security deposits and letters of credit in
    lieu of cash security deposits actually received by Seller pursuant to the Leases to the extent such
    deposits have not been applied against any obligations owing by such tenants under the Leases.

             “Seller” has the meaning set forth in the preamble hereto.

            “Survey” means a survey of the Real Property delineating the boundary lines of the Land,
    location of the Improvements, all rights of way and easements and contiguous public roads, as may
    be obtained by Purchaser at its cost and expense.

            “Tangible Personal Property” means the items of tangible personal property consisting of
    all furniture, fixtures and equipment situated on, attached to or used solely in the operation of the
    Property, and all furniture furnishings, equipment, machinery and other personal property of every



                                                      4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 16 of 97 PageID: 12582




    kind located on or used solely in the operation of any Improvement that Seller has an interest in,
    if any, or the cash proceeds from the sale of any of the foregoing.

            “Tax” or “Taxes” means any federal, state, local or non-U.S. net income, gross income,
    gross receipts, windfall profit, severance, property, production, sales, use, license, excise,
    franchise, employment, unemployment, payroll, withholding, alternative or add on minimum, ad
    valorem, value added, transfer, stamp, or environmental tax, escheat payments or any other tax,
    custom, duty, impost, levy, governmental fee or other like assessment or charge (together with any
    and all interest, penalties, additions to tax and additional amounts imposed with respect thereto)
    imposed by a governmental authority against or on the Property.

          “Title Company” means Riverside Abstract LLC, 212 Second Street, Suite 502,
    Lakewood, NJ 08701, Tel: (877) 848-5317.

           “Title Commitment” means a title insurance commitment from the Title Company,
    describing the Real Property.

            “Title Policy” means an owner’s title insurance policy, pro forma, or marked and signed
    title commitment issued to Purchaser by the Title Company, pursuant to which the Title Company
    insures the Purchaser’s ownership of fee simple title to the Real Property described therein subject
    only to Permitted Exceptions applicable to such Real Property (but also subject to any
    encumbrances and liens placed on the Property by Purchaser).

            “Transaction” means the transactions contemplated by this Agreement to be consummated
    at the Closing, including, but not limited to, the purchase and sale of the Property.

            “Transfer Taxes” means all state and local transfer, documentary, recording, sales, use,
    stamp, registration conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate
    transfer tax, or other similar Taxes or governmental assessment in the United States (including any
    state, municipality, or county).

                 Rules of Construction.

             The following rules shall apply to the construction and interpretation of this Agreement:

            (a)    Singular words shall connote the plural number as well as the singular and vice
    versa, and the masculine shall include the feminine and the neuter.

            (b)     All references herein to particular articles, sections, subsections, clauses or exhibits
    are references to articles, sections, subsections, clauses or exhibits of this Agreement.

           (c)     The table of contents and headings contained herein are solely for convenience of
    reference and shall not constitute a part of this Agreement nor shall they affect its meaning,
    construction or effect.

             (d)   Each Party and its counsel have reviewed and revised (or requested revisions
    of) this Agreement, and therefore any usual rules of construction requiring that ambiguities are to



                                                       5
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 17 of 97 PageID: 12583




    be resolved against a particular Party shall not be applicable in the construction and interpretation
    of this Agreement or any exhibits hereto.

                                       ARTICLE 2
                 PURCHASE AND SALE; DEPOSIT; PAYMENT OF PURCHASE PRICE

            2.1    Purchase and Sale. Subject to the terms, conditions and provisions set forth herein,
    Seller agrees to sell, transfer, assign, set over and convey to the Purchaser “as-is, where-is and
    with all faults,” and the Purchaser agrees to purchase, acquire and assume from Seller “as-is,
    where-is and with all faults,” all of Seller’s right, title and interest, if any, in, to and under the
    Property (subject to the Permitted Exceptions), for the Purchase Price.

           2.2    Payment of Purchase Price. Subject to the terms of this Agreement, Seller is to sell
    and Purchaser is to purchase the Property for the Purchase Price set forth on Exhibit A, and is
    incorporated herein.

             (a)     The Purchase Price for the Property shall be paid in the following manner:

                     (i)    A deposit in the amount of $50,000.00 (the “Earnest Money”), shall be due
             when Purchaser signs this Agreement, payable in immediately available funds, and shall
             be delivered to the Title Company (“Escrow Agent”). The Earnest Money shall be held in
             escrow by the Escrow Agent in accordance with the terms of this Agreement. The Earnest
             Money will be non-refundable to Purchaser except as set forth in this Agreement.

                     (ii)    The balance of the Purchase Price, following any prorations and
             adjustments at Closing (all as provided below), is due on the Closing Date and is payable
             in immediately available funds and shall be paid by Purchaser to Seller by wire transfer of
             immediately available funds at the Closing. Wire instructions shall be sent by or on behalf
             of the Seller to the Escrow Agent on or before the Closing Date.

                                             ARTICLE 3
                                          COURT APPROVAL

            3.1    Disclaimer/Court Approval. Purchaser acknowledges that it has no legally
    enforceable rights, claims or causes of action against Seller/Receiver hereunder unless and
    until this Agreement has been subject to a final, non-appealable Approval Order as defined
    in Paragraph 9 of the Sale Order. This Agreement shall automatically terminate in the event
    the Court declines to enter the Approval Order, whereupon the Earnest Money shall be
    refunded to Purchaser.

           3.2     The Approval Order. Seller shall timely prepare and file any applications, forms
    and documents as and when required to be filed under the Sale Order. The Approval Order, as
    applicable, shall, among other matters:

           (a)     approve (i) this Agreement and the consummation of the Transaction upon the
    terms and subject to the conditions of this Agreement, and (ii) all actions as may be necessary or
    appropriate to effectuate the Transaction; and


                                                      6
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 18 of 97 PageID: 12584




             (b)   authorize Seller to assign to Purchaser all Leases (if any); and

             (c)   approve any other agreement to the extent provided by this Agreement;

             3.3     Receivership Estate. Purchaser acknowledges that Seller does not own the
    Property and that Seller is only the duly appointed receiver for the Property as provided in the
    Receiver Order. Notwithstanding anything in this Agreement to the contrary, any liability of Seller
    under this Agreement shall be limited solely to the receivership estate (“Receivership Estate”)
    established pursuant to the Receiver Order. It is expressly acknowledged and agreed that no assets
    of Seller in its individual or limited liability capacity shall be subject to any claim for liability of
    Seller under this Agreement or in connection with, arising under, or as the result of any documents
    provided by Seller to Purchaser, any termination of this Agreement, or the consummation of the
    Transaction contemplated under this Agreement or under any of the documents delivered by Seller
    at or in connection with the Closing. Any claims of Purchaser under this Agreement shall be paid
    solely and exclusively from the Receivership Estate. Purchaser further acknowledges that Owner
    shall have no liability of any kind under this Agreement or with respect to the Property or the
    consummation of the Transaction.

                                            ARTICLE 4
                                     INTENTIONALLY OMITTED

                                  ARTICLE 5
            PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

             To induce Seller to enter into this Agreement and to sell the Property to Purchaser, subject
    to the terms of this Agreement, Purchaser hereby makes the following representations, warranties
    and covenants, upon each of which Purchaser acknowledges and agrees that Seller is entitled to
    rely and has relied. Each such representation and warranty shall be true and correct in all material
    respects on the Effective Date and on the Closing Date.

             5.1   Organization and Power.

            (a)    Purchaser is a limited liability company, duly organized, validly existing and in
    good standing under the laws of the State of New Jersey, and has all powers and all governmental
    licenses, authorizations, consents and approvals to carry on its business as now conducted and to
    enter into and perform its obligations under this Agreement and any document or instrument
    required to be executed and delivered on behalf of Purchaser hereunder.

          (b)    Purchaser has full right, authority and capacity to execute and perform this
    Agreement and to consummate the Transaction.

            (c)    if Purchaser is an entity or a trustee of a trust, the individual of the Purchaser who
    executes and delivers this Agreement and all documents to be delivered to Seller hereunder is and
    shall be duly authorized to do so.

            (d)    Purchaser is not owned, in whole or in part, by, nor does Purchaser own or hold any
    part of the beneficial ownership in, Seller.



                                                       7
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 19 of 97 PageID: 12585




             (e)   Purchaser is not in a significantly disparate bargaining position in relation to Seller.

           (f)    Purchaser is represented by legal counsel of its own choice and designation in
    connection with the Transaction.

            (g)    Purchaser is purchasing the Property for business or commercial investment or
    similar purpose and not for use as Purchaser’s residence.

           5.2     Noncontravention. The execution and delivery of this Agreement and the
    performance by Purchaser of its obligations hereunder do not and will not contravene, or constitute
    a default under, any provisions of Applicable Law, Purchaser’s organizational documents, or any
    agreement, judgment, injunction, order, decree or other instrument binding upon Purchaser.

            5.3     Litigation. To the knowledge of Purchaser, there is no action, suit or proceeding,
    pending or known by Purchaser to be threatened against or affecting Purchaser in any court or
    before any arbitrator or before any Governmental Body which (a) in any manner raises any
    question affecting the validity or enforceability of this Agreement or any other agreement or
    instrument to which the Purchaser is a party or by which it is bound and that is to be used in
    connection with, or is contemplated by, this Agreement, (b) could affect the ability of any
    Purchaser to perform its obligations hereunder, or under any document to be delivered pursuant
    hereto, (c) could create a lien on the Property, any part thereof or any interest therein, or (d) could
    adversely affect the Property, any part thereof or any interest therein, or the use, operation,
    condition or occupancy thereof.

            5.4     OFAC. Purchaser is not now nor shall it be at any time prior to or at the Closing a
    Person with whom a U.S. Person is prohibited from transacting business of the type contemplated
    by this Agreement, whether such prohibition arises under United States law, regulation, executive
    orders and lists published by OFAC (including those executive orders and lists published by OFAC
    with respect to Specially Designated Nationals and Blocked Persons) or otherwise. Neither
    Purchaser nor any Person who owns an interest in Purchaser (collectively, a “Purchaser Party”) is
    now nor shall be at any time prior to or at the Closing a Person with whom a U.S. Person, including
    a Financial Institution, is prohibited from transacting business of the type contemplated by this
    Agreement, whether such prohibition arises under United States law, regulation, executive orders
    and lists published by OFAC (including those executive orders and lists published by OFAC with
    respect to Specially Designated Nationals and Blocked Persons) or otherwise.

             5.5    Anti-Money Laundering Laws. Neither Purchaser nor any Purchaser Party, nor any
    Person providing funds to Purchaser: (a) is under investigation by any governmental authority for,
    or has been charged with, or convicted of, money laundering, drug trafficking, terrorist related
    activities, any crimes which in the United States would be predicate crimes to money laundering,
    or any violations of any Anti-Money Laundering Laws; (b) has been assessed civil or criminal
    penalties under any Anti-Money Laundering Laws; or (c) has had any of its funds seized or
    forfeited in any action under any Anti-Money Laundering Laws.

            5.6     Patriot Act. To Purchaser’s knowledge, Purchaser is in compliance with any and
    all applicable provisions of the Patriot Act.



                                                      8
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 20 of 97 PageID: 12586




           5.7     Survival. All representations and warranties in this Article 5 shall survive the
    Closing for a period of one (1) year.

                                       ARTICLE 6
                          CONDITIONS AND ADDITIONAL COVENANTS

            6.1     Conditions to Purchaser’s Obligations. Purchaser’s obligations hereunder are
    subject to the satisfaction of the following conditions precedent with respect to the Property and
    the compliance by Seller with the following covenants, to the extent applicable to Seller:

           (a)     Seller’s Deliveries. Seller shall have delivered to the Title Company or the
    Purchaser, as the case may be, on or before the Closing Date, all of the documents and other
    information required of Seller pursuant to Section 7.2.

             (b)   Court Approval. The Court shall have entered the Approval Order.

            (c)     Owner’s Title Policy. Subject to Article 10, Purchaser shall have obtained a Title
    Policy for the Property subject to the Title Company’s receipt of payment of the cost therefor as
    hereinafter provided in Section 7.4, in the amount of the Purchase Price and insuring title to the
    Property subject to the Permitted Exceptions (but also subject to any encumbrances and liens
    placed on the Property by Purchaser); provided Purchaser, at its cost and expense, shall have the
    right to request that the Title Company issue extended coverage or endorsements to such standard
    policy of title insurance as part of or in connection with the issuance of the above-noted Title
    Policy. The issuance of such extended coverage or endorsements is not a condition precedent to
    the Closing and shall not delay or extend the Closing Date; provided, however that this condition
    precedent set forth in this Section 6.1(c) shall be deemed waived by Purchaser if Purchaser fails to
    use commercially reasonable efforts to obtain such Policy with respect to a specific Property. Title
    to the Property shall be free and clear of liens, other than the Permitted Exceptions, to the extent
    sale proceeds are available for such purpose after payment to the plaintiffs in the Action and
    payment of such monetary liens and encumbrances has been approved by the Court.

            6.2      Conditions to Seller’s Obligations. Seller’s obligations hereunder are subject to the
    satisfaction of the following conditions precedent with respect to the Property and the compliance
    by Purchaser with the following covenants, to the extent applicable to Purchaser:

           (a)     Purchaser’s Deliveries. Purchaser shall have delivered to the Title Company, on or
    before the Closing Date, the Purchase Price and all of the documents and other information
    required of such Purchaser pursuant to Section 7.3.

            (b)     Representations, Warranties and Covenants; Obligations of Purchaser. All of
    Purchaser’s representations and warranties made in this Agreement shall be materially true and
    correct as of the Effective Date and as of the Closing Date as if then made and Purchaser shall
    have performed all of the covenants and other obligations under this Agreement applicable to the
    Purchaser(s).

             (c)   Court Approval. The Court shall have entered the Approval Order.



                                                      9
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 21 of 97 PageID: 12587




            6.3     Leases and Security Deposits. Seller does not undertake or guarantee that the status
    of the Leases will not change prior to the Closing or that any Lease will be in full force or effect
    on the Closing, and Purchaser agrees that the voluntary or involuntary expiration or termination of
    any such Lease(s) or removal of tenants or occupants before or after institution of summary
    proceedings or otherwise shall not give rise to any reduction or abatement of the Purchase Price or
    other claim or remedy on the part of Purchaser against Seller. Seller shall not, without the prior
    consent of Purchaser, which consent shall not be unreasonably withheld, conditioned or delayed,
    enter into new leases for vacant portions of the Property after the expiration of the Feasibility
    Period that are below market for the municipality where the Property is located (except as may be
    required by Law in connection with existing Tenants of the Property), provided this Agreement
    has not been terminated and otherwise remains in effect. If Purchaser does not provide written
    consent or detailed reasons in writing for disapproval of a new lease within three (3) Business
    Days after its receipt of Seller’s request for consent, Purchaser’s consent shall be deemed given.
    Notwithstanding anything to the contrary herein, to the extent the foregoing conflicts with the
    Receiver Order, such consent right of Purchaser will have no force or effect. At Closing, Seller
    shall afford Purchaser a credit in the amount of all cash Security Deposits, including any interest
    thereon, held by the Seller or its agent as of the Closing Date and shall assign to Purchaser all
    rights with respect to any such Security Deposits that are other than cash. Purchaser acknowledges
    that although a request has been made for the Owner to turn over all Security Deposits received
    by Owner in connection with the Real Property to Seller, such funds are, apparently, no longer
    with Owner. Paragraph 17 of the Receiver Order provides in relevant part as follows:

                   The Receiver shall not be liable or responsible for . . . any
                   obligation or liability to refund, return or reimburse any security
                   deposit(s) to any tenant(s) of the Properties that were paid by the
                   tenant(s) to the owner of the applicable Property (the “Owner”)
                   prior to the date on which the original Receiver Order applicable to
                   that Property was entered and for which the Owner of that Property
                   has not transferred such security deposit to the Receiver.

    Purchaser shall be responsible for any and all fees payable to the issuer of any letter of credit in
    connection with the transfer of any such letter of credit to Purchaser in connection with Closing,
    unless such fees are payable by the Tenant on whose behalf the letter of credit was issued.

                                               ARTICLE 7
                                               CLOSING

            7.1     Closing. The Closing shall take place at 10:00 a.m. on the date that is the later of
    (i) sixty (60) days after the date on which the Court enters the Approval Order (“Closing
    Deadline”), provided that the Closing Deadline shall be extended if any appeal of the Approval
    Order is filed within such sixty (60)-day period, by the period of time necessary to resolve such
    appeal and obtain a final, non-appealable Approval Order; or (ii) thirty (30) days after the
    expiration of the Feasibility Period (hereafter defined) (subject to the satisfaction or waiver in
    writing of the conditions set forth in Article 6 and Article 7 (other than any conditions that can
    only be satisfied as of the Closing, but subject to the satisfaction or waiver of such conditions)),
    through an escrow arrangement with the Title Company, or at such other time or place, or in such
    other manner as may be mutually agreed to by the Parties. At Purchaser’s election, Purchaser may

                                                     10
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 22 of 97 PageID: 12588




    extend the Closing by an additional thirty (30) days by written notice delivered to Seller at least
    five (5) business days prior to the Closing, together with payment of a non-refundable deposit of
    $20,000.00 (“Extension Deposit”), payable in immediately available funds, delivered to the
    Escrow Agent to be held in escrow pursuant to the same terms as the Earnest Money. The
    Extension Deposit shall be credited against the Purchase Price and shall be paid to Seller at the
    time of such extension. Notwithstanding anything herein to the contrary, neither Party may extend
    the Closing Date by failing to deliver its respective deliveries set out in Section 7.3 (with respect
    to the Purchaser) and Section 7.2 (with respect to the Seller) on or before the date of Closing,
    unless the Parties otherwise agree in writing. In such event, provided that the conditions precedent
    to either Party’s obligation to close have been met as of the Closing Date, such failure to deliver
    its respective deliveries shall be deemed a default under this Agreement in accordance with the
    terms and conditions of Article 9 hereof.

            7.2     Seller’s Deliveries. Subject to the conditions precedent set forth in Section 6.2,
    Seller shall deliver in escrow to Escrow Agent the following instruments, each of which shall have
    been duly executed and, where applicable, acknowledged on behalf of Seller:

             (a)   The Deed for the Real Property;

             (b)   The Bill of Sale for the Personal Property;

             (c)   The Assignment and Assumption Agreement;

           (d)     A letter to each tenant of the Property (the “Tenant Notification Letter”) in the form
    of Exhibit F attached to this Agreement;

          (e)      a Tax Affidavit, duly executed by Seller, in the form of Exhibit H attached to this
    Agreement;

            (f)    To the extent existing and its possession or reasonable control, Seller shall deliver,
    without representation or warranty of any kind: (i) the Leases; (ii) a schedule of operating expenses
    for the Property; and (iii) a current tax bill. Seller will terminate all Contracts on or prior to
    Closing;

             (g)    The Affidavit of Title in the form attached as Exhibit J, and such affidavits, transfer
    forms, or other documents as may be reasonably required by the Title Company solely in favor of
    the Title Company in order to issue the Title Policy or close the Transaction (collectively the
    “Additional Instruments”); provided, however, that, (i) except with respect to a customary gap
    indemnity, in no event shall Seller be required to provide any indemnities to Purchaser or the Title
    Company hereby, and (ii) with respect to any such Additional Instruments, they must be in form
    and substance acceptable to Seller and Seller shall only be obligated to opine with respect to facts
    thereunder to its then current actual knowledge and without having made, or being required to
    make, any independent investigation of the facts, and only with respect to those matters first
    occurring during the Receivership Period and Seller shall not otherwise be required to increase its
    liability hereunder in any material respect;

             (h)   The Final Closing Statement (as defined below); and


                                                      11
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 23 of 97 PageID: 12589




            (i)     Any other document or instrument required hereby or required to be executed by
    Seller in order to record the Deed.

           7.3     Purchaser’s Deliveries. At Closing, Purchaser shall deliver in escrow to Escrow
    Agent the following, each of which, as applicable, shall have been duly executed and, where
    applicable, acknowledged on behalf of Purchaser:

             (a)    The Purchase Price described in Section 2.2;

             (b)    An original counterpart of the Assignment and Assumption Agreement;

             (c)    The Final Closing Statement (as defined below), duly executed by Purchaser;

           (d)    An original Environmental Indemnity in the form of Exhibit G attached hereto,
    duly executed by Purchaser;

             (e)    An original counterpart of the Tenant Notification Letter;

             (f)     An original counterpart of the Bill of Sale and Assignment;

           (g)   Such evidence of the authority and capacity of Purchaser and its Representatives as
    the Escrow Agent and Title Company may reasonably require; and

           (h)     Any documents or instruments required hereby or required to be executed by
    Purchaser in order to record any Deed or Assignment or Assumption Agreement.

            7.4     Closing Costs. Purchaser shall pay for all costs and expenses associated with the
    conveyance of the Property, and as set forth in the Sale Order, including, but not limited to, Survey
    costs and expenses, title insurance premiums and fees (including, but not limited to the premium
    for the Title Policy and any premium attributable to any extended coverage or the issuance of any
    endorsements thereto or the deletion of any exceptions including the standard exceptions), any fees
    for a loan policy of title insurance issued by the Title Company or any other title insurance
    company, recording fees and taxes, all costs associated with the assignment and assumption of the
    Leases, any customary escrow fee charged by the Escrow Agent in connection with the Closing,
    any due diligence expenses incurred by Purchaser, and all other fees or charges of the Escrow
    Agent and Title Company in connection with the Closing of the Transaction. Each party shall be
    responsible for the payment of its own attorney’s fees incurred in connection with the Transaction.

             7.5    Prorations.

             (a)    Apportionments Generally. The following items shall be adjusted at Closing:

                   (i)     For purposes hereof, the term “Adjustment Time” means 12:01 a.m. Eastern
             Time on the day of the Closing.

                    (ii)    Real estate taxes and any prepaid expenses relating to the operation of the
             Property shall be adjusted as of the Adjustment Time.



                                                     12
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 24 of 97 PageID: 12590




                     (iii) Utility deposits, or other operating expenses of the Property paid by Seller
             for any period subsequent to the Adjustment Time shall be credited to Seller at Closing.

                     (iv)     Any income received by Seller from any tenants of the Property (each a
             “Tenant,” collective, the “Tenants”) allocable to the period from and after the Adjustment
             Time shall be credited to Purchaser at Closing. Seller shall remain entitled to all Rents
             owing prior to the Closing Date, and shall be responsible for their collection, and Purchaser
             will not be responsible for collecting such Rents for Seller, but if received by Purchaser,
             Purchaser will promptly forward such Rent to the Seller. If, following Closing, Seller or
             Purchaser receives any Rent attributable to any time period prior to Closing which is not
             the subject of prorations under this Section 7.5(a)(iv), such Rent will be the property of
             Seller and, if received by Purchaser, Purchaser will promptly forward such Rent to Seller.
             Seller shall submit to Purchaser any Rent payments received after Closing no later than ten
             Business Days from its receipt. To the extent a Tenant owes Rent for a period prior to the
             Closing Date and owes Rent for a period from the Closing Date, and makes a payment to
             Purchaser, Purchaser shall first apply such amount to current Rent owed to Purchaser, with
             any balance to be promptly remitted to Seller. Without limiting the provisions of this
             subsection (iv), Seller hereby reserves its right to bring legal proceedings directly against
             Tenants for collection of any Rent due Seller from such Tenants (without seeking eviction
             of any Tenant). The term “Rent” or “Rents” shall mean rents due or to become due from
             Tenants under the Leases, including fixed rent, additional rentals, percentage rentals,
             escalation rentals (which include each Tenant’s prorated share of building operation and
             maintenance costs and expenses as provided under the Leases), retroactive rentals, all
             administrative charges, utility charges, Tenant or real property association dues, storage
             rentals, special event proceeds, temporary rents, telephone receipts, locker rentals, vending
             machine receipts and other sums and charges payable by Tenants under the Leases or from
             other occupants or users of the Property.

                     (v)     Except as specifically provided in Section 7.5(a)(i) through (iv) hereof,
             there shall be no prorations of income or expenses at Closing, it being agreed that (i) after
             Closing, Purchaser shall be liable for the liabilities regarding the ownership and operation
             of the Property, including any Property-related obligations, costs and liabilities that arise
             after Closing, and (ii) after Closing, Purchaser shall be entitled to all revenue and income
             relating to the Property.

                     (vi)    At Closing, Purchaser shall assume responsibility for the payment of any
             Tenant Inducement Costs (as hereinafter defined) becoming due and payable from and after
             the Effective Date, including any Tenant Inducement Costs becoming due and payable by
             reason of Leases executed after the Effective Date and any Tenant Inducement Costs
             becoming due and payable from and after the Effective Date by reason of the expansion of
             the premises demised by a Lease existing as of the Effective Date or the renewal of a Lease
             existing as of the Effective Date. If Seller shall have paid any such Tenant Inducement
             Costs as of the Closing Date, Purchaser shall reimburse Seller therefor at Closing. For
             purposes of the foregoing provisions, the term “Tenant Inducement Costs” shall mean any
             payment required under a Lease to be paid by the landlord thereunder to or for the benefit
             of the Tenant thereunder which is in the nature of a tenant inducement, including


                                                      13
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 25 of 97 PageID: 12591




             specifically, without limitation, tenant improvement costs, lease buyouts and moving
             allowance, but only for any such payments paid after the Effective Date.

            (b)     Closing Statement. Prior to the Closing Date, Seller and Purchaser shall cause the
    Title Company to prepare a draft closing statement, made in accordance with the terms hereof,
    setting forth amounts to be prorated between Seller and Purchaser at the Closing pursuant to this
    Article 7. The draft closing statement shall contain Seller’s good faith estimate of the amounts
    (based on facts and circumstances then known to Seller), as of the date of the Closing, of the items
    to be prorated between Seller and Purchaser, or to be credited to either Party, pursuant to this
    Article 7. Seller and Purchaser shall cause the information set forth in the draft closing statement
    to be updated with actual information available as of the Closing Date. Not later than the Closing
    Date, Seller and Purchaser shall cause the Escrow Agent to update the closing statement for
    purposes of the Closing (the “Final Closing Statement”), which statement shall include the matters
    on which Seller and Purchaser have agreed pursuant to this Article 7, as updated with actual
    information as of the Closing Date. With respect to any matter on which Seller and Purchaser still
    disagree as of such time, Seller’s good faith determination of the amount in question as of the
    Closing Date shall be deemed the agreed upon amount. The amounts shown in such Final Closing
    Statement shall be used in determining the amounts due or credited to Seller at the Closing, and
    the Escrow Agent shall rely conclusively thereon in settling the accounts of Purchaser and Seller
    at the Closing.

           7.6   Escrow Agent. Upon authorization from Purchaser and Seller on the Closing Date,
    the Escrow Agent will:

           (a)     record the Deed and release to Purchaser the Bill of Sale and Assignment, the
    Assignment and Assumption Agreement, the Tenant Notification Letter, the Leases, the Tax
    Affidavit; and

           (b)     release to Seller the sale proceeds and all signed counterparts required under
    Section 7.3.

            7.7      Municipal Inspections. Seller shall apply for any smoke detector or similar
    certificates, certificate of occupancy, and/or shall schedule any inspections of the Property with
    the relevant municipality(ies) where the Property is located that may be required for the Closing.
    However, the cost and expense of obtaining such certificates, including, but not limited to any
    application fees, payment of charges related to violations, costs of repairs, replacements,
    remediation, alterations and improvements; and the undertaking of any remedies, repairs,
    replacements, remediation, alterations and improvements that may be required for issuance of such
    certificates, shall be the sole obligation of Purchaser. For the avoidance of doubt, in no event shall
    Seller be obligated to undertake any repairs, replacements, remediation, alterations or
    improvements at the Property, nor remedy any existing violations, and Purchaser acknowledges
    the as-is nature of this transaction, as further set forth in Section 11.17 below.




                                                     14
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 26 of 97 PageID: 12592




                                         ARTICLE 8
                                  CONDEMNATION; RISK OF LOSS

            8.1     Condemnation. In the event of any actual or threatened taking, pursuant to the
    power of eminent domain, of all or any portion of the Real Property, Seller shall give written notice
    thereof to the Purchaser promptly after Seller learns or receives notice thereof. If all or any part of
    the Real Property which would materially adversely interfere with the operation or use of the Real
    Property as currently operated and used is, or is to be, so condemned or sold, Purchaser shall have
    the right to elect not to purchase the Real Property and to terminate this Agreement by written
    notice to Seller delivered within ten (10) business days after Purchaser’s receipt of Seller’s notice.
    If Purchaser elects to terminate this Agreement pursuant to the terms of this Section 8.1, then the
    Earnest Money shall be returned to Purchaser and all other rights and obligations of either Party
    under this Agreement (other than any indemnification rights and obligations under this Agreement
    and any other obligations which by the express terms of this Agreement are intended to survive
    any cancellation or termination of this Agreement (collectively, the “Continuing Obligations”))
    shall be terminated and this Agreement shall be of no further force or effect. If Purchaser elects
    not to terminate this Agreement, or fails to timely exercise the foregoing termination right,
    Purchaser shall proceed with Closing without any reduction in the Purchase Price, provided that
    all proceeds, awards and other payments arising out of such condemnation or sale (actual or
    threatened) shall be paid or assigned, as applicable, to Purchaser at Closing.

            8.2     Risk of Loss. In the event of any fire or other casualty at the Real Property, Seller
    shall give written notice thereof to Purchaser promptly after Seller learns or receives notice thereof,
    and Purchaser shall proceed with the Closing without any reduction in the Purchase Price,
    provided, however, that Seller shall pay or assign, as applicable, all insurance proceeds and rights
    to proceeds arising out of such loss or damage to the applicable Purchaser at Closing, less any
    reasonable costs incurred by Seller to collect such proceeds and any portion of such proceeds that
    Seller uses to make temporary or emergency repairs that are reasonably consented to by such
    Purchaser plus any deductible under such insurance policies.

                                               ARTICLE 9
                                          LIABILITY OF SELLER;
                                          TERMINATION RIGHTS

             9.1   Liability of Seller.

            (a)     Seller shall not be responsible and Purchaser hereby releases Seller from and
    against any Claims arising out of or in connection with the Property and the Transaction, known
    or unknown, regardless of whether the Claim arises out of events occurring prior to or after the
    Closing. The foregoing release includes Claims of which Purchaser is presently unaware or which
    Purchaser does not presently suspect to exist which, if known by Purchaser, would materially
    affect Purchaser’s release of Seller. Purchaser has carefully reviewed this Section 9.1, has
    discussed its import with legal counsel, is fully aware of its consequences, and acknowledges that
    this Section 9.1 is a material part of this Agreement.

            (b)    Except as specifically set forth in this Agreement, Seller shall have no liability
    under this Agreement, or any other liability to Purchaser or its successors or assigns resulting from,


                                                      15
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 27 of 97 PageID: 12593




    connected with, or arising out of, any breach or default except with respect to a Post-Closing
    Breach (as such term is hereinafter defined). With respect to any Post-Closing Breach, Purchaser
    must deliver to Seller written notice and demand describing with specificity such breach within 30
    days of the Closing Date, otherwise such breach or default will be deemed waived. Seller’s
    recourse obligations under this Agreement with respect to any breach or default by Seller
    (regardless of whether such default relates to any of its representations or warranties under this
    Agreement, relates to the Deed, or otherwise) which occurs or is discovered, brought, claimed or
    alleged by Purchaser following Closing (in any event a “Post-Closing Breach”), shall not exceed
    the aggregate sum of $10,000.00 (the “Breach Cap”). Seller shall have no liability to Purchaser
    after Closing for a breach or default of any of Seller’s undertakings unless the valid claims for all
    such breaches and defaults amount, in the aggregate, to more than $5,000.00 (the “Breach Floor”).
    Notwithstanding anything to the contrary contained in this Agreement, (a) Purchaser’s recourse
    against Seller for any liability of Seller under this Agreement shall be strictly limited to Seller’s
    proceeds from the sale of the Property received from Purchaser (between the Breach Floor and the
    Breach Cap) and Purchaser shall have no recourse against any of Seller’s other assets, and (b) in
    no event shall any entity or person, other than Seller itself, be liable for any obligations of Seller
    under this Agreement. Notwithstanding anything to the contrary contained in this Agreement,
    PURCHASER ACKNOWLEDGES AND AGREES THAT THE BREACH CAP REPRESENTS
    SELLER’S AGGREGATE MAXIMUM POTENTIAL LIABILITY UNDER THIS
    AGREEMENT FOR A POST-CLOSING BREACH AND, NOTWITHSTANDING ANYTHING
    TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN NO EVENT SHALL
    SELLER’S AGGREGATE LIABILITY UNDER THIS AGREEMENT FOR ANY POST-
    CLOSING BREACH EXCEED THE BREACH CAP, REGARDLESS OF THE NUMBER OF
    POST-CLOSING BREACHES WHICH MAY OCCUR OR HAVE OCCURRED AND
    REGARDLESS OF THE NUMBER OF DEMANDS MADE BY PURCHASER WHETHER
    RELATED TO ONE OR MULTIPLE POST-CLOSING BREACHES. Except as expressly
    provided in this Section 9.1(b), neither Seller nor any other Seller Parties shall have any liability
    of any kind to Purchaser for any Post-Closing Breach. This Section 9.1(b) shall survive the Closing
    and any termination of this Agreement.

            9.2      Termination by Purchaser. If Seller materially defaults in performing any of its
    obligations under this Agreement (including its obligation to sell the Property) for any reason other
    than a default by Purchaser under this Agreement, and Seller fails to cure any such default within
    three (3) Business Days after notice thereof from Purchaser, Purchaser may, at its option, elect to
    (a) seek specific performance of Seller’s obligation to timely execute the documents required to
    convey the Property to Purchaser, so long as such action for specific performance is filed in a court
    of law of competent jurisdiction in the State of New Jersey, Bergen County, within thirty (30) days
    following the expiration of the foregoing three (3) Business Day period, it being understood and
    agreed that the remedy of specific performance shall not be available to enforce any other
    obligation of Seller under this Agreement, (b) terminate this Agreement by written notice delivered
    to the Seller at or prior to the Closing (in which event, however, the Continuing Obligations shall
    continue in effect), in which event the Earnest Money shall be refunded to Purchaser and all rights
    and obligations of Seller and Purchaser hereunder shall terminate immediately (except those which
    expressly survive the termination of this Agreement), or (c) waive its right to terminate and,
    instead, to proceed to Closing. Such election by Purchaser shall be its sole and exclusive remedy
    under this Agreement, under applicable law or in equity, and Purchaser shall not be entitled to any
    damages of any kind, whether actual, consequential, special, punitive or otherwise.

                                                     16
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 28 of 97 PageID: 12594




            9.3     Termination by Seller. If Purchaser materially defaults in performing any of its
    obligations under this Agreement (including its obligation to purchase any Property), and
    Purchaser fails to cure any such default within three (3) Business Days after notice thereof from
    Seller, and Purchaser has delivered the Earnest Money to the Escrow Agent as required under this
    Agreement, then Seller’s sole remedy for such default shall be to terminate this Agreement and
    retain the Earnest Money as liquidated damages. Seller and Purchaser agree that it is difficult to
    determine, with any degree of certainty, the loss which Seller would incur in the event of
    Purchaser’s failure to close the purchase of the Property, and the Parties have agreed that the
    amount of the Earnest Money represents a reasonable estimate of such loss and is intended as a
    liquidated damages provision. If upon the determination of Seller’s directors, trustees, members,
    or agents, as applicable, and upon advice of counsel, any term or provision of this Agreement shall
    prevent, amend, alter, or reduce Seller’s ability to exercise its fiduciary duties under Applicable
    Law, Seller shall have the right to terminate this Agreement. Notwithstanding the foregoing, (a) if
    any portion of the Earnest Money is not delivered to Escrow Agent as required under this
    Agreement, Purchaser shall be in breach under this Agreement and Seller shall have the right to
    pursue any remedy available at law or in equity as a result of such breach, including specifically,
    (i) the right to terminate this Agreement and thereafter recover liquidated damages against
    Purchaser for Purchaser’s breach of this Agreement, and (ii) the right to enforce specific
    performance of this Agreement; and (b) if Purchaser or any affiliate of Purchaser asserts a claim
    to the Property which clouds Seller’s title thereto, and if such claim is found by a court of
    competent jurisdiction to be without merit, then Seller shall have all remedies available at law or
    in equity against Purchaser. This Section 9.3 shall survive termination of this Agreement.

                                              ARTICLE 10
                                            DUE DILIGENCE

            10.1 Feasibility Period. Purchaser shall have the right to inspect the Property and
    conduct due diligence thereon provided Purchaser concludes all such inspections and investigation
    within twenty (20) days from the Effective Date hereof (the “Feasibility Period”). During the
    Feasibility Period, Purchaser may conduct or cause to be conducted on its behalf, reasonable
    physical and other investigations including review of applicable zoning, environmental and other
    ordinances, statutes and regulations, and feasibility studies with respect to the Property, including
    without limitation, review of all Leases, income and expense information (only to the extent that
    such items are in Seller’s possession and control and have been obtained during the Receivership
    Period, and provided that Seller gives no representation or warranty with respect to any such
    items), wetlands, soil, title, architectural, traffic, engineering, geotechnical and environmental
    inspections, studies, investigations and/or tests (including marketing studies) to evaluate the
    condition of the Premises (and marketability thereof) (collectively, the “Feasibility Studies”);
    provided, however, that notwithstanding any provision hereinabove to the contrary, Purchaser
    shall not perform any drilling, test borings, soil samples, or other invasive activities or testing of
    any kind on the Property whatsoever. Purchaser shall not retain an LSRP to conduct any
    environmental investigation. Seller agrees to permit Purchaser and Purchaser's contractors,
    engineers, employees, consultants and agents to otherwise enter upon the Property for the purpose
    of performing the Feasibility Studies provided Seller receives notice from Purchaser at least two
    (2) business days’ prior to the proposed entry date and Seller confirms such time and date are
    acceptable. As a result of the current COVID-19 Public Health Emergency and State of
    Emergency declared by New Jersey Governor Philip D. Murphy, when accessing the Property,

                                                     17
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 29 of 97 PageID: 12595




    Purchaser and its contractors, engineers, employees, consultants and agents shall comply with all
    safety measures, guidance, recommendations and protocols recommended by the Centers for
    Disease Control and Prevention (CDC) and the New Jersey Department of Health. All Feasibility
    Studies shall be at Purchaser’s sole cost and expense. Purchaser agrees to conduct the Feasibility
    Studies so as to cause a minimum of disruption to the operation of the Property and a minimum of
    inconvenience for Seller and the Tenants at the Property. In no event shall Purchaser have access
    to occupied units. Seller shall have a right to have a Representative present during all Feasibility
    Studies. Purchaser shall restore the Property to substantially the same condition it was in before
    Purchaser’s entry upon same and Purchaser shall also indemnify, hold harmless and defend Seller
    and any of the other Seller Parties (as defined below) from and against all loss, liability, damage,
    litigation, sums paid in settlement of any of the foregoing and costs (including without limitation
    reasonable attorneys' fees and disbursements) arising out of death, bodily injury or property
    damage resulting from any act of Purchaser or its contractors, engineers, employees, consultants
    and agents in connection with the Feasibility Studies. Prior to any entry upon the Property by
    Purchaser or Purchaser’s contractors, engineers, employees, consultants and agents, Purchaser
    shall furnish Seller with a policy of liability insurance (or a certificate of the insurer evidencing
    such insurance) covering any claim for death, bodily injury or property damage arising out of acts
    of Purchaser and its contractors, engineers, employees, consultants and agents in connection with
    the Feasibility Studies, in an amount not less than $3,000,000 in the aggregate per person in respect
    of death, bodily injury or property damage and under which Seller and Owner shall be named as
    an additional insured. If Purchaser has employees, Purchaser shall provide Seller with evidence
    that it maintains worker’s compensation insurance in accordance with applicable law prior to entry
    onto the Property. Any Purchaser or Representative of Purchaser with employees must provide
    Seller with evidence that it maintains worker’s compensation insurance in accordance with
    applicable law prior to entry onto the Property. The foregoing shall not limit, diminish, negate or
    release Purchaser’s indemnification obligations contained above.

             10.2 Delivery of Data. Purchaser shall deliver to Seller (without representation) copies
    of all raw data, test results, documents and reports obtained or generated in connection with the
    Feasibility Studies promptly after the receipt thereof regardless of whether Purchaser terminates
    this Agreement under Section 10.3 hereof.

             10.3   Right To Terminate During Feasibility Period.

            (a)     If Purchaser is not satisfied with the results of the Feasibility Studies, Purchaser
    shall have the right to terminate this Agreement by written notice to Seller given on or before the
    expiration of the Feasibility Period, whereupon the Earnest Money shall be paid by Escrow Agent
    to Purchaser, and the Parties shall have no further obligations hereunder except those that survive
    the termination of this Agreement. In the event Purchaser fails to terminate this Agreement on or
    before the expiration of the Feasibility Period, Purchaser shall be deemed to have waived its right
    to terminate this Agreement pursuant to this Section 10, and the Earnest Money shall be non-
    refundable to Purchaser except as otherwise provided herein, but shall be applicable as a credit to
    the Purchase Price at Closing. The indemnity obligations of Purchaser set forth in this Article 10
    and the release by Purchaser set forth below shall survive the Closing and any termination of this
    Agreement.




                                                     18
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 30 of 97 PageID: 12596




             (b)     Purchaser shall deliver to Seller a copy of the Title Commitment and a notice of
    Purchaser’s objections to title (“Title Objections”), on or before the expiration of the Feasibility
    Period. If Purchaser fails to notify Seller of Title Objections prior to the expiration of the
    Feasibility Period, Purchaser shall be deemed to have waived its right to assert Title Objections.
    Seller shall within ten (10) business days of receipt of Purchaser’s notice of Title Objections, notify
    Purchaser in writing whether or not Seller will remove the Title Objections. In the event that Seller
    will not or cannot remove Title Objections (nothing contained herein shall obligate Seller to
    remove any Title Objections), then the Title Objections shall become Permitted Exceptions,
    without abatement in the Purchase Price or claim against Seller, unless Purchaser notifies Seller
    of its election to terminate this Agreement within five (5) business days after Purchaser’s receipt
    of Seller’s notice that Seller will not or cannot remove the Title Objections. If Seller elects to
    remove Title Objections, then at Seller’s option the Closing Date will be extended for the time
    reasonably required to enable Seller to remove Title Objections. In no event shall Seller be liable
    to Purchaser for damages if Seller is unable or unwilling to cure any Title Objections as provided
    herein, any right to claim such damages being expressly waived by Purchaser.

            10.4 Tenant Estoppels. Purchaser shall have the right, at its sole cost and expense, to
    distribute estoppel certificates to all Tenants, in the form attached hereto as Exhibit K. Seller will
    reasonably cooperate with Purchaser in the distribution of such certificates, but shall have no
    obligation to procure same or respond to Tenant’s inquires. All inquiries shall be directed to
    Purchaser. Purchaser shall not unreasonably disturb Tenants nor unreasonably interfere with the
    use, occupancy or operations of the Property in procuring such estoppel certificates. Receipt of
    estoppel certificates from Tenants shall not be a condition to Closing, nor shall Closing be delayed
    pending receipt of such certificates.

                                             ARTICLE 11
                                           MISCELLANEOUS

           11.1 Completeness; Modification. This Agreement constitutes the entire agreement
    between the Parties hereto with respect to the Transaction and supersedes all prior discussions,
    understandings, agreements and negotiations between the Parties hereto. This Agreement may be
    modified only by a written instrument duly executed by the Parties hereto.

            11.2 Assignments. Provided Closing will not be delayed, upon not less than two (2)
    Business Days’ prior notice to Seller, Purchaser may assign its rights hereunder, without the
    consent of Seller, to any affiliate of Purchaser or a newly formed limited liability company(ies)
    controlled by, or under common control with Purchaser and in which Purchaser (directly or
    indirectly) is the managing member, general partner or manager; provided, however, that
    Purchaser shall remain liable under this Agreement and shall not be released from its obligations
    hereunder.

           11.3 Successors and Assigns. This Agreement shall inure to the benefit of and bind
    Purchaser and Seller and their respective successors and assigns.

           11.4 Days. If any action is required to be performed, or if any notice, consent or other
    communication is given, on a day that is a Saturday or Sunday or a legal holiday in the jurisdiction
    in which the action is required to be performed or in which is located the intended recipient of such


                                                      19
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 31 of 97 PageID: 12597




    notice, consent or other communication, such performance shall be deemed to be required, and
    such notice, consent or other communication shall be deemed to be given, on the first
    (1st) Business Day following such Saturday, Sunday or legal holiday. Unless otherwise specified
    herein, all references herein to a “day” or “days” shall refer to calendar days and not Business
    Days.

           11.5 Governing Law. This Agreement and all documents referred to herein shall be
    governed by and construed and interpreted in accordance with the laws of the State of New Jersey.

            11.6 Counterparts. To facilitate execution, this Agreement may be executed in as many
    counterparts as may be required. It shall not be necessary that the signature on behalf of both
    Parties hereto appear on each counterpart hereof. All counterparts hereof shall collectively
    constitute a single agreement. This Agreement and any amendment shall be binding if executed
    with an original signature, by facsimile signature, by email through portable document format
    (“pdf”) signature or by DocuSign electronic signatures.

           11.7 Severability. If any term, covenant or condition of this Agreement, or the
    application thereof to any Person or circumstance, shall to any extent be invalid or unenforceable,
    the remainder of this Agreement, or the application of such term, covenant or condition to other
    persons or circumstances, shall not be affected thereby, and each term, covenant or condition of
    this Agreement shall be valid and enforceable to the fullest extent permitted by law.

           11.8 Costs. Regardless of whether Closing occurs hereunder, and except as otherwise
    expressly provided herein, each Party shall be responsible for its own costs in connection with this
    Agreement and the Transaction, including without limitation fees of attorneys, engineers and
    accountants.

            11.9 Notices. All notices, requests, demands and other communications hereunder shall
    be in writing and shall be delivered by hand, transmitted by facsimile transmission, sent by
    electronic mail in “.pdf’ format, sent prepaid by Federal Express (or a comparable overnight
    delivery service) or sent by the United States mail, certified, postage prepaid, return receipt
    requested, at the addresses and with such copies as designated below. Any notice, request, demand
    or other communication delivered or sent in the manner aforesaid shall be deemed given or made
    (as the case may be) when actually delivered to the intended recipient.

             If to Seller:        Colliers International NJ LLC
                                  c/o Colliers International
                                  300 Interpace Parkway, Building C, 3rd Floor
                                  Parsippany NJ 07054
                                  Attention: Richard J. Madison, Executive Managing Director
                                  (Richard.Madison@colliers.com)
                                  Attention: Jacklene Chesler, Executive Managing Director
                                  (Jacklene.Chesler@colliers.com)

             with a copy to:      Sills Cummis & Gross P.C.
                                  One Riverfront Plaza
                                  Newark, New Jersey 07102


                                                    20
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 32 of 97 PageID: 12598




                                   Attention: Jaimee Katz Sussner (jsussner@sillscummis.com)

             If to Purchaser:      Stonegate Buildings LLC
                                   386 Route 59, Suite 200
                                   Airmont, New York 10952
                                   Attention: Steven Gelbtuch
             with a copy to:       Marc Wohlgemuth & Associates P.C.
                                   21 Remsen Avenue, Suite 301
                                   Monsey, New York 10952
                                   Attention: Susan Sytner, Esq.
                                   (susans@marcwlaw.com)

             If to Title Company: Riverside Abstract LLC
                                  212 Second Street, Suite 502
                                  Lakewood, NJ 08701Attn:
                                  Attn:
                                  Email:

             If to Escrow Agent:   Riverside Abstract LLC
                                   212 Second Street, Suite 502
                                   Lakewood, NJ 08701
                                   Attn:
                                   Email:

            Or to such other address as the intended recipient may have specified in a notice to the
    other Party. Any Party hereto may change its address or designate different or other persons or
    entities to receive copies by notifying the other Party in the manner described in this Section. The
    attorneys for the Parties shall have the right to deliver notices on behalf of their respective clients.

           11.10 Incorporation by Reference. All of the exhibits attached hereto are by this reference
    incorporated herein and made a part hereof

           11.11 Further Assurances. Subject to the terms of Article 3 hereof, Seller and Purchaser
    each covenant and agree to sign, execute and deliver, or cause to be signed, executed and delivered,
    and to do or make, or cause to be done or made, upon the written request of the other Party, any
    and all agreements, instruments, papers, deeds, acts or things, supplemental, confirmatory or
    otherwise, as may be reasonably required by either Party for the purpose of or in connection with
    consummating the Transaction described herein.

            11.12 No Partnership. This Agreement does not and shall not be construed to create a
    partnership, joint venture or any other relationship between the Parties hereto except the
    relationship of seller and purchaser specifically established hereby.

             11.13 Time of Essence. Time is of the essence with respect to every provision hereof.

          11.14 No Third-Party Beneficiary. The provisions of this Agreement and of the
    documents to be executed and delivered at Closing are and will be for the benefit of Seller and


                                                      21
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 33 of 97 PageID: 12599




    Purchaser, only, and are not for the benefit of any third party, and accordingly, no third party shall
    have the right to enforce the provisions of this Agreement or of the documents to be executed and
    delivered at Closing

         11.16 Waiver of Jury Trial. SELLER AND PURCHASER EACH HEREBY WAIVE
    ANY RIGHT TO JURY TRIAL IN CONNECTION WITH THE ENFORCEMENT BY
    SUCH PURCHASER, OR SELLER, OF ANY OF THEIR RESPECTIVE RIGHTS AND
    REMEDIES HEREUNDER.

            11.17 Transfer Taxes. Seller shall be responsible for the payment of the Realty Transfer
    Fee, and Purchaser shall pay the so-called “Mansion Tax” in connection with the consummation
    of the sale transactions contemplated by this Agreement.

             11.18 No Representation; Purchaser’s Duty to Review.

          AS A MATERIAL INDUCEMENT TO THE EXECUTION AND DELIVERY OF
    THIS AGREEMENT BY SELLER, EXCEPT FOR THE REPRESENTATIONS AND
    WARRANTIES EXPRESSLY CONTAINED IN THIS AGREEMENT, AND AS
    REFLECTED IN THE PURCHASE PRICE, PURCHASER IS PURCHASING THE
    PROPERTY IN AN “AS-IS, WHERE- IS” CONDITION AND IN AN “AS-IS, WHERE-IS”
    STATE OF REPAIR, AND WITH ALL FAULTS, IN EACH CASE AS OF CLOSING.
    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,             PURCHASER
    UNDERSTANDS AND AGREES THAT SELLER IS NOT MAKING AND HAS NOT AT ANY
    TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
    CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY
    INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS
    TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
    TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
    ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
    VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
    WITH    GOVERNMENTAL     LAWS      (INCLUDING,    WITHOUT    LIMITATION,
    ACCESSIBILITY FOR HANDICAPPED PERSONS), THE TRUTH, ACCURACY OR
    COMPLETENESS OF ANY PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
    PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER
    OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND
    AGREES THAT SUBJECT TO SELLER’S RECEIPT OF THE APPROVAL ORDER, UPON
    CLOSING, SELLER SHALL SELL AND TRANSFER TO PURCHASER, AND PURCHASER
    SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”. PURCHASER
    HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER AND THE OTHER SELLER
    PARTIES ARE NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
    WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
    PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
    SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION DISTRIBUTED
    WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, OWNER, OR
    ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
    REPRESENT SELLER, OR ANY OF THEIR RESPECTIVE AGENTS, LOAN SERVICERS,
    EMPLOYEES, MEMBERS, SHAREHOLDERS, OFFICERS, DIRECTORS, MANAGERS,

                                                     22
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 34 of 97 PageID: 12600




    PARTNERS, ATTORNEYS, REPRESENTATIVES, AND EACH OF THEIR RESPECTIVE
    SUCCESSORS AND ASSIGNS (COLLECTIVELY, “SELLER PARTIES”), CERTIFICATE
    HOLDERS AND BONDHOLDERS OF OWNER OR ANY MEMBER OF OWNER, TO
    WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN
    WRITING. PURCHASER ACKNOWLEDGES AND UNDERSTANDS THAT SELLER
    CANNOT AND (EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT) DOES NOT
    MAKE ANY REPRESENTATIONS OR WARRANTIES OR GIVE ANY ASSURANCES
    REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF ANY MATERIALS
    PROVIDED TO PURCHASER, INCLUDING, BUT NOT LIMITED TO THOSE MATERIALS
    PROVIDED TO PURCHASER PURSUANT TO SECTION 7.2(F) HEREOF. PURCHASER
    REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
    PRIOR TO THE EXPIRATION OF THE FEASIBILITY PERIOD, SUCH INVESTIGATIONS
    OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
    ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
    SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE
    OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
    HAZARDOUS SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
    RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR
    ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO,
    OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
    SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT, AND NO SUCH
    EXPRESS REPRESENTATIONS, WARRANTIES OR COVENANTS OF SELLER SHALL
    SURVIVE CLOSING. THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE
    CLOSING.

             11.19 Release of Seller.

            (a)     After the Closing Date, Purchaser irrevocably waives and releases, on behalf of
    Purchaser, Purchaser’s agents, Purchaser’s affiliates and all successors in title to the Property, any
    claims against Seller and the Seller Parties arising out of or in connection with any conditions,
    including subsurface conditions, whether known or unknown, latent or apparent, defects,
    violations of any applicable laws, rules, regulations or ordinances (including and whether such
    claims are based on or sound in contract, tort, statute, common law liability, contribution,
    indemnity, strict liability or any other theory or cause of action which Purchaser might have
    asserted or alleged against Seller or any of the other Seller Parties, at any time by reason of or
    arising out of any defects, physical conditions, violations of any applicable laws, rules, regulations
    or ordinances (including, without limitation, any environmental, housing or rent control laws,
    rules, regulations or ordinances) and any and all other acts, omissions, events, circumstances or
    matters regarding the Property or its occupancy or operation. The provisions of this Section 11.18
    shall survive the Closing. Purchaser acknowledges and agrees that it has carefully reviewed this
    Section 11.18, has discussed its import with legal counsel, is fully aware of its consequences, and
    acknowledges that the provisions of this Section 11.18 are a material part of this Agreement.

           (b)    The acceptance of the Deed by Purchaser shall be deemed to be a full performance
    and discharge of every representation, warranty and covenant made by Seller herein and every
    agreement and obligation on the part of Seller to be performed pursuant to the provisions of this


                                                     23
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 35 of 97 PageID: 12601




    Agreement, except those, if any, which are herein specifically stated to survive Closing, including,
    without limitation Section 9.1(b).

           11.20 Broker. Seller and Purchaser each warrant and represent to the other that they have
    not dealt with any broker, agent, finder or similar person in connection with this Agreement, other
    than Gebroe Hammer Associates (the “Broker”). Seller shall pay all commissions and fees due to
    Broker pursuant to a separate written agreement between Seller and Broker. Purchaser agrees to
    indemnify, defend and hold Seller harmless in full against all claims for commissions, fees and
    similar compensation asserted by anyone (including Broker) based on alleged dealings with
    Purchaser in connection with the Transaction. The provisions of this Section 11.19 shall survive
    the Closing.

            11.21 Confidentiality; Public Disclosure. Purchaser agrees that it shall keep confidential
    this Agreement, the terms and conditions of this Agreement and all materials, documents and
    information pertaining to the Property and the Leases that are at any time (whether before or after
    the Effective Date) delivered or made available by Seller or any of its agents or representatives to
    the Purchaser or any of its agents or representatives, excluding any information that would
    otherwise be available to the public or that Seller has provided to any third party without a
    confidentiality restriction (collectively, the “Confidential Information”) and that Purchaser shall
    not disclose the Confidential Information to any person or entity for any reason whatsoever except
    as specifically permitted herein or except as may be necessary to comply with the order of any
    court or any other Governmental Body of competent jurisdiction or as required by law or
    regulation. Purchaser shall restrict dissemination of Confidential Information within its own
    organization and to Purchaser’s representatives, advisors, consultants or lenders and to the Title
    Company and Escrow Agent so that the Confidential Information shall be revealed only to the
    extent necessary to enable Purchaser to fulfill the terms of this Agreement. Notwithstanding any
    term or provision of this Agreement to the contrary, the terms and provisions of this Section 11.20
    shall survive any termination or cancellation of this Agreement (but not after Closing by
    Purchaser). In the event this Agreement is terminated or Purchaser defaults hereunder, Purchaser
    shall promptly return to Seller any and all Confidential Information. In the event of a breach or
    threatened breach by Purchaser or its agents under this Section 11.20, Seller shall be entitled to an
    injunction restraining Purchaser or its agents from disclosing, in whole or in part, any Confidential
    Information. Nothing herein shall be construed as prohibiting Seller from pursuing any other
    available remedy at law or in equity for such breach or threatened breach. Prior to Closing, any
    release to the public of information by Purchaser with respect to any matters set forth in this
    Agreement, including the existence of this Agreement, will be made only in the form approved by
    Seller and its counsel.

       12. Pre-Closing Covenant. Seller covenants and agrees that between the Effective Date and
    until the Closing Date, to the extent it is legally entitled to do so, and provided same does not
    conflict with Seller’s obligations (including limitations to Seller’s obligations regarding the
    Property) set forth in the Receiver Order and Sale Order, but subject to events or conditions beyond
    Seller’s reasonable control, Seller shall continue to maintain and operate the Property in
    accordance with Seller's customary maintenance procedures for the Property.

                               [SIGNATURES ON FOLLOWING PAGE]


                                                     24
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 36 of 97 PageID: 12602




           IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
    executed as of the day and year first above written.

                                        SELLER:

                                        Colliers International NJ LLC, as Court-Appointed
                                        Receiver for the Property, Pursuant to the Receiver
                                        Order


                                        By:
                                              Name: Richard J. Madison
                                              Title: Executive Managing Director



                                        PURCHASER:

                                        STONEGATE BUILDINGS LLC, a New Jersey
                                        limited liability company


                                        By:
                                        Name:
                                        Title:




    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 37 of 97 PageID: 12603
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 38 of 97 PageID: 12604




                                      ESCROW AGENT RECEIPT

    The undersigned Escrow Agent acknowledges receipt of three (3) originally executed counterparts
                                                                   50,000.00
    of this Agreement and the Earnest Money in the amount of $_________         . The Escrow Agent
    agrees to hold and disburse the Earnest Money and any other funds deposited into escrow with the
    Escrow Agent in accordance with the terms of this Agreement. The Escrow Agent agrees to
    immediately deliver to Seller and Purchaser an original counterpart of this Agreement executed by
    the Parties and the Escrow Agent. Copies of the fully executed Agreement, signed also by the
    Escrow Agent, shall be delivered to Seller’s counsel and Purchaser’s counsel at the addresses listed
    in Section 11.9 above. The Escrow Agent does not assume and shall not be under any liability on
    account of performance or non-performance of any party to this Agreement and the Escrow Agent
    may at its option require the receipt of a release and authorization in writing from all Parties before
    paying the Earnest Money or any other funds held by Escrow Agent pursuant to this Agreement to
    either party. The Escrow Agent has assigned this Agreement GF number: __________________.

                 6
    Dated: March ___, 2021.
             April
                                           RIVERSIDE ABSTRACT LLC


                                           By:
                                                   Name: Akiva Shepard
                                                   Title: NJ Commercial Coordinator




    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 39 of 97 PageID: 12605




                                       EXHIBIT A

                  OWNER, PROPERTY, PURCHASER, PURCHASE PRICE


             Owner            Address          Purchaser     Purchase Price
        Aljo Norse LLC   125 6th Avenue,     Stonegate        $1,950,000.00
                         Clifton, NJ         Buildings LLC




                                           Ex. A-1
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 40 of 97 PageID: 12606




                                           EXHIBIT B

                             LEGAL DESCRIPTION OF LAND


    ADDRESS: 125 6th Avenue, Clifton, NJ




                                            Ex. C-1
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 41 of 97 PageID: 12607




                                    EXHIBIT C

                                   SALE ORDER
                                     [attached]




                                         2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 42 of 97 PageID: 12608




                                         3
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 43 of 97 PageID: 12609




                                         4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 44 of 97 PageID: 12610




                                         5
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 45 of 97 PageID: 12611




                                         6
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 46 of 97 PageID: 12612




                                         7
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 47 of 97 PageID: 12613




                                         8
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 48 of 97 PageID: 12614




                                         9
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 49 of 97 PageID: 12615




                                         10
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 50 of 97 PageID: 12616




                                         11
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 51 of 97 PageID: 12617




                                             EXHIBIT D

                                          FORM OF DEED



                                                                    Prepared By: _____________



                                      QUIT CLAIM DEED

    This Quit Claim Deed is made on __________________, 20__,

    BETWEEN

                         COLLIERS INTERNATIONAL NJ LLC, IN ITS CAPACITY AS
                         THE COURT-APPOINTED RECEIVER pursuant to that certain
                         Amended Preliminary Injunction and Receivership Order, entered on
                         December 4, 2019, in Wells Fargo Bank, N.A., as Trustee for the Registered
                         Holders of Amherst Pierpoint Commercial Mortgage Securities, LLC,
                         Multifamily Mortgage Pass-Through Certificates, Series 2019-SB59, et al.,
                         v. Levine, et al., Civil Action No. 19-cv-17866-MCA-LDW (the
                         “Receivership Order”), having an address of
                         __________________________, referred to as


                         GRANTOR

    AND                  ___________________, a _________________, having an address of
                         __________________, referred to as

                                       GRANTEE

    The word “Grantee” shall mean all Grantees listed above.


                Transfer of Ownership. The Grantor grants and conveys (transfers ownership of)
    the property described below to the Grantee. This transfer is made for the sum of ____________
    DOLLARS ($_______). The Grantor acknowledges receipt of this money.


                 Tax Map Reference. (N.J.S.A. 46:15-1.1) Municipality of ____________

    Block No. Lot No.                                 Account No.


                                                Ex. D-4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 52 of 97 PageID: 12618




     No property tax identification number is available on the date of this Deed. (check box if
    applicable.)

              Property. The property consists of the land in the ____________, County of
    ____________ and State of New Jersey. The legal description is:

    See Legal Description annexed hereto as Schedule “A” and made a part hereof.


                Type of Deed. This Deed is called a Quitclaim Deed. The Grantor makes no
    promises as to ownership or title, but simply transfers whatever interest the Grantor has to the
    Grantee, subject to all matters listed on Schedule “B” attached hereto and made a part hereof.

                 Authority. Grantor’s authority to execute and deliver this Deed is given pursuant to
    that certain [_________________], entered by the [_________________] on [___________],
    20__1, entered in Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Amherst
    Pierpoint Commercial Mortgage Securities, LLC, Multifamily Mortgage Pass-Through
    Certificates, Series 2019-SB59, et al., v. Levine, et al., Civil Action No. 19-cv-17866-MCA-LDW,
    and Grantor’s execution and delivery of this Deed is strictly in its capacity as receiver pursuant to
    the Receivership Order.

                                  [SIGNATURE ON FOLLOWING PAGE]




    1
        Insert information related to the Sale Order.


                                                    Ex. D-4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 53 of 97 PageID: 12619




                Signatures. The Grantor signs this Deed as of the date at the top of the first page. If
    the Grantor is a corporation, this Deed is signed and attested to by its proper corporate officers
    and its corporate seal is affixed.

    WITNESSED BY:                                   COLLIERS INTERNATIONAL NJ LLC, IN
                                                    ITS CAPACITY AS THE COURT-
                                                    APPOINTED RECEIVER pursuant to that
                                                    certain Amended Preliminary Injunction and
                                                    Receivership Order, entered on December 4,
                                                    2019, in Wells Fargo Bank, N.A., as Trustee for
                                                    the Registered Holders of Amherst Pierpoint
                                                    Commercial Mortgage Securities, LLC,
                                                    Multifamily Mortgage Pass-Through
                                                    Certificates, Series 2019-SB59, et al., v. Levine,
                                                    et al., Civil Action No. 19-cv-17866-MCA-LDW


    ______________________________                  By: ____________________________________
                                                        Name:
                                                        Title:

    STATE OF NEW JERSEY
    COUNTY OF __________ SS.:

    I CERTIFY that on ___________, 20____, ________________________, personally came before
    me and stated to my satisfaction that this person (or if more than one, each person):

    (a)    was the maker of the attached Deed;
    (b)    was authorized to and did execute this Deed as __________ of Colliers International NJ
    LLC, the Court-Appointed Receiver for the Property, pursuant to the Receivership Order, the
    Grantor named in this Deed;
    (c)    signed, sealed and delivered this Deed as his or her voluntary act and deed;
    (d)    made this Deed for $_____________ as the full and actual consideration paid or to be
           paid for the transfer of title. (Such consideration is defined in N.J.S.A. 46:15-5).


                                                    ______________________________________
                                                    Notary Public


    RECORD & RETURN TO:

    ______________________
    ______________________
    ______________________



                                                 Ex. D-4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 54 of 97 PageID: 12620




                                     SCHEDULE A

                             Legal Description of the Property

                                      (To Be Added)




                                         Ex. D-4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 55 of 97 PageID: 12621




                                    SCHEDULE B

                                 Permitted Exceptions

                                    (To Be Added)




                                       Ex. D-4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 56 of 97 PageID: 12622




                                                 EXHIBIT E

                                        FORM OF BILL OF SALE


                                   BILL OF SALE AND ASSIGNMENT

        This BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made from Colliers
    International NJ LLC, in its capacity as the Court-Appointed Receiver pursuant to that certain
    Amended Preliminary Injunction and Receivership Order, entered on December 4, 2019, in Wells
    Fargo Bank, N.A., as Trustee for the Registered Holders of Amherst Pierpoint Commercial
    Mortgage Securities, LLC, Multifamily Mortgage Pass-Through Certificates, Series 2019-SB59,
    et al., v. Levine, et al., Civil Action No. 19-cv-17866-MCA-LDW (“Assignor”), to
    [________________], a [______________] (“Assignee”).

                                                 RECITALS

        Pursuant to that certain Agreement of Purchase and Sale executed on __________________,
    2021, by Assignor and Assignee (the “PSA”; capitalized terms not defined herein have the
    meanings ascribed to them in the PSA), the Assignor has executed and delivered to Assignee on
    the date hereof that certain deed (the “Deed”) pursuant to which Assignor is selling and conveying
    to Assignee the Real Property.

        Assignor desires to assign, transfer and convey to Assignee, and Assignee desires to obtain as
    of the Closing Date the Tangible Personal Property, to the extent transferrable, all of Seller’s utility
    and entitlement rights benefitting the Real Property (the “Utilities and Entitlement Rights”), and,
    to the extent transferrable, any easements (including, without limitation, reciprocal easement
    agreements, if any) belonging to or inuring to the benefit of the Seller and pertaining to the Real
    Property (the “Easements and Covenants”), all at the time of Closing, subject to the terms and
    conditions of the PSA.

       NOW, THEREFORE, in consideration of the receipt of $10.00 and other good and valuable
    consideration paid by Assignee to Assignor, the receipt and sufficiency of which are hereby
    acknowledged by Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, and
    DELIVER to Assignee the Tangible Personal Property, the Utilities and Entitlement Rights, and
    Easements and Covenants, subject to the terms and conditions of the PSA.

        Notwithstanding anything to the contrary contained herein, Assignor’s liability under this Bill
    of Sale is expressly subject to the limitations set forth in Section 9.1(b) of the PSA.


                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   Ex. E-1
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 57 of 97 PageID: 12623




        EXECUTED to be effective as of _________________, 2021.

                                            ASSIGNOR:

                                            Colliers International NJ LLC, as Court-Appointed
                                            Receiver for the Property, Pursuant to the Receiver
                                            Order


                                            By:
                                            Name: Richard J. Madison
                                            Title: Executive Managing Director




                                            Ex. E-2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 58 of 97 PageID: 12624




                                       ASSIGNEE:

                                       [                                 ],
                                       a[                                ]




                                       By:
                                       Name:
                                       Title:




                                       Ex. E-3
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 59 of 97 PageID: 12625




                                              EXHIBIT F

                    FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

                 ASSIGNMENT AND ASSUMPTION OF LEASES, SECURITY DEPOSITS,
                                 AND INTANGIBLE RIGHTS

        This ASSIGNMENT AND ASSUMPTION OF LEASES, SECURITY DEPOSITS, AND
    INTANGIBLE RIGHTS (this “Assignment”) is made by and between Colliers International NJ
    LLC, in its capacity as the Court-Appointed Receiver pursuant to that certain Amended
    Preliminary Injunction and Receivership Order, entered on December 4, 2019, in Wells Fargo
    Bank, N.A., as Trustee for the Registered Holders of Amherst Pierpoint Commercial Mortgage
    Securities, LLC, Multifamily Mortgage Pass-Through Certificates, Series 2019-SB59, et al., v.
    Levine, et al., Civil Action No. 19-cv-17866-MCA-LDW (“Assignor”), to [_______________], a
    [_____________] (“Assignee”).

                                              RECITALS

        Pursuant to that certain Agreement of Purchase and Sale executed on ______________, 2021,
    by Assignor and Assignee (the “PSA”; capitalized terms not defined herein shall have the meaning
    ascribed to such terms in the PSA), the Assignor has executed and delivered to Assignee on the
    date hereof that certain deed (the “Deed”) pursuant to which Assignor is selling and conveying to
    Assignee the Real Property.

        Assignor desires to assign, transfer and convey to Assignee, and Assignee desires to assume,
    all of Assignor’s right, title and interest in and to the Leases, the Security Deposits, and all
    assignable intangible personal property and general intangibles of every nature whatsoever (the
    “Intangible Rights”), to the extent permitted by law and assignable and the PSA, subject to the
    terms and conditions set forth herein.

        NOW, THEREFORE, for and in consideration of the sum of $10.00 and other good and
    valuable consideration paid by Assignee to Assignor, the receipt and sufficiency of which are
    hereby acknowledged, Assignor does hereby SELL, ASSIGN, CONVEY, TRANSFER, SET-
    OVER and DELIVER unto Assignee all of Assignor’s right, title and interest in and to the Leases,
    Security Deposits and the Intangible Rights.

       This Assignment is made by Assignor and accepted by Assignee subject to the “Permitted
    Exceptions” described in the Deed, to the extent that the same validly exist and affect the Leases
    and Intangible Rights.

        By execution of this Assignment and subject to all the terms and conditions of the PSA,
    Assignee assumes and agrees to perform all of the covenants, agreements and obligations under
    the Leases. Assignee hereby agrees to indemnify, hold harmless and defend Assignor from and
    against any and all third party obligations, liabilities, costs and claims (including reasonable
    attorneys’ fees) arising as a result of or with respect to any of the Leases.

       Notwithstanding anything to the contrary contained herein, Assignor’s liability under this
    Assignment is expressly subject to the limitations set forth in Section 9.1(b) of the PSA.

                                                 Ex. F-1
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 60 of 97 PageID: 12626




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                       Ex. F-2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 61 of 97 PageID: 12627




        EXECUTED to be effective as of _________________, 2021.

                                            ASSIGNOR:

                                            Colliers International NJ LLC, as Court-Appointed
                                            Receiver for the Property, Pursuant to the Receiver
                                            Order
                                            By:
                                            Name: Richard J. Madison
                                            Title: Executive Managing Director




                                            Ex. F-3
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 62 of 97 PageID: 12628




                                       ASSIGNEE:

                                       [                                 ],
                                       a[                                ]




                                       By:
                                       Name:
                                       Title:




                                       Ex. F-4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 63 of 97 PageID: 12629




                                               EXHIBIT G

                   FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT


        In connection with the purchase by [___________________], a [_____________]
    (“Purchaser”), of certain property in Clifton, County of Passaic, New Jersey, more particularly
    described on Exhibit A attached hereto and made a part hereof for all purposes (the “Property”)
    from Colliers International NJ LLC, in its capacity as the Court-Appointed Receiver pursuant to
    that certain Amended Preliminary Injunction and Receivership Order, entered on December 4,
    2019, in Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Amherst Pierpoint
    Commercial Mortgage Securities, LLC, Multifamily Mortgage Pass-Through Certificates, Series
    2019-SB59, et al., v. Levine, et al., Civil Action No. 19-cv-17866-MCA-LDW (“Seller”), and in
    consideration of the conveyance of the Property by Seller, Purchaser hereby unconditionally and
    irrevocably waives any claim against Seller arising from the presence of Hazardous Substances on
    the Property. Further, Purchaser hereby indemnifies Seller and the other Seller Parties harmless
    from and against all loss, liability, damage and expense, including reasonable attorneys’ fees,
    suffered or incurred by Seller arising out of or resulting from the introduction of such Hazardous
    Substances on the Property from and after the date hereof, including, without limitation, (a) any
    liability under or on account of the Comprehensive Environmental Response, Compensation and
    Liability Act of 1980, as the same may be amended from time to time or related regulations or any
    similar applicable laws or regulations, including the assertion of any lien thereunder (collectively,
    “Environmental Law”), (b) any loss of value of the Property as a result of the presence of
    Hazardous Substance, (c) claims brought by third parties for loss or damage incurred or sustained
    subsequent to the date hereof, which do not arise, result or are related to Seller’s ownership and
    operation of the Property; and (d) liability with respect to any other matter affecting the Property
    resulting from noncompliance with any Environmental Law, not related to, arising out of or
    resulting from Seller’s ownership and operation of the Property. Capitalized terms not defined
    herein have the meanings given them in that certain Agreement of Purchase and Sale by and
    between Purchaser and Seller dated as of _________________, 2021.

        IN WITNESS WHEREOF, Purchaser has executed this Environmental Indemnity to be
    effective as of ____________, 2021.

                                                  PURCHASER:

                                                  [                                              ],
                                                  a[                                             ]



                                                  By:
                                                  Name:
                                                  Title:




                                                  Ex. G-1
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 64 of 97 PageID: 12630




                 EXHIBIT A TO ENVIRONMENTAL INDEMNITY AGREEMENT

                                    PROPERTY




                                      Ex. G-2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 65 of 97 PageID: 12631




                                                EXHIBIT H

                                      FORM OF TAX AFFIDAVIT


                               SELLER’S NON-FOREIGN AFFIDAVIT

    THE STATE OF ________                 §
                                          §
    COUNTY OF ____________                §

            Section 1445 of the Internal Revenue Code provides that a transferee of a U.S. real property
    interest must withhold tax if the transferor is a foreign person. To inform [___________________]
    (“Transferee”), that withholding of tax is not required upon the disposition of a U.S. real property
    interest by Colliers International NJ LLC, in its capacity as the Court-Appointed Receiver pursuant
    to that certain Amended Preliminary Injunction and Receivership Order, entered on December 4,
    2019, in Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Amherst Pierpoint
    Commercial Mortgage Securities, LLC, Multifamily Mortgage Pass-Through Certificates, Series
    2019-SB59, et al., v. Levine, et al., Civil Action No. 19-cv-17866-MCA-LDW (“Transferor”), the
    undersigned hereby certifies as follows:

             1.     Transferor is not a foreign corporation, foreign partnership, foreign trust or foreign
                    estate (as those terns are defined in the Internal Revenue Code and Income Tax
                    Regulations);

             2.     Transferor’s U.S. employer identification number is: # _______________;

             3.     Transferor’s office address is [________________________].

           Transferor understands that this certification may be disclosed to the Internal Revenue
    Service by the Transferee and that any false statement contained herein could be punished by fine,
    imprisonment, or both.

            Under penalties of perjury, the undersigned, in the capacity set forth below, hereby declares
    that he has examined this certification and to the best of its knowledge and belief it is true, correct,
    and complete, and the undersigned further declares that he has authority to sign this document in
    such capacity.

                                      [SIGNATURE ON NEXT PAGE]




                                                   Ex. H-1
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 66 of 97 PageID: 12632




                                                   TRANSFEROR:

                                                   Colliers International NJ LLC, as Court-Appointed
                                                   Receiver for the Property, Pursuant to the Receiver
                                                   Order


                                                   By:
                                                         Name: Richard J. Madison
                                                         Title: Executive Managing Director


    THE STATE OF                          §
                                          §
    COUNTY OF                             §

            On this, the _____ day of ________, 2021, before me, the subscriber, a Notary Public in and for
    the State of __________, personally appeared Richard J. Madison, the Executive Managing Director of
    Colliers International NJ LLC, as Court-Appointed Receiver for the Property, pursuant to that certain
    Amended Preliminary Injunction and Receivership Order, entered on December 4, 2019, in Wells Fargo
    Bank, N.A., as Trustee for the Registered Holders of Amherst Pierpoint Commercial Mortgage Securities,
    LLC, Multifamily Mortgage Pass-Through Certificates, Series 2019-SB59, et al., v. Levine, et al., Civil
    Action No. 19-cv-17866-MCA-LDW. He is personally known to me.


                                                   _________________________________________
                                                   Notary Public in and for the State of _______

                                                   _________________________________________
                                                   Printed/Typed Name of Notary

                                                   My Commission Expires: ___________________




                                                   Ex. H-2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 67 of 97 PageID: 12633




                                                EXHIBIT I

                               FORM OF TENANT NOTICE LETTER



    [Name and Address of Tenant]

    Date: ____________, 2021

             Re:   Sale of [____________] located at [____________]

    Ladies and Gentlemen:

        Please be advised that ______________________________, a _____________________
    (“Purchaser”) has purchased the captioned property, in which you occupy space as a tenant
    pursuant to a lease (the “Lease”), from [__________] (“Seller”), the court appointed Receiver of
    the Property. In connection with such purchase, Seller has assigned its interest as landlord in the
    Lease to Purchaser and has transferred your security deposit in the amount of $__________ (the
    “Security Deposit”) to Purchaser. Purchaser specifically acknowledges the receipt of and
    responsibility for the Security Deposit, the intent of Purchaser and Seller being to relieve Seller of
    any liability for the return of the Security Deposit.

        All rental and other payments that become due subsequent to the date hereof should be payable
    to __________________________ and should be addressed as follows:

                           __________________________________________
                           __________________________________________
                           __________________________________________

       In addition, all notices from you to the landlord concerning any matter relating to your tenancy
    should be sent to _________________ at the address above.


                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   Ex. I-1
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 68 of 97 PageID: 12634




                                       Very truly yours,

                                       Colliers International NJ LLC, as Court-Appointed
                                       Receiver for the Property, Pursuant to the Receiver
                                       Order

                                       By:
                                             Name: Richard J. Madison
                                             Title: Executive Managing Director




                                       Ex. I-2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 69 of 97 PageID: 12635




                                       PURCHASER:

                                       [                                 ],
                                       a[                                ]



                                       By:
                                       Name:
                                       Its:




                                       Ex. I-3
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 70 of 97 PageID: 12636




                                               EXHIBIT J


                                        AFFIDAVIT OF TITLE


    STATE OF ____________                         )
                                                  ) ss:
    COUNTY OF ____________                        )


             ____________________ says under oath:

           1.      Officers. I am an officer of Colliers International NJ LLC (“Receiver”), the Court-
    Appointed Receiver for the Property (hereafter defined). I am fully familiar with the business of
    the Receiver. I am a citizen of the United States of America and at least 18 years old.

          2.    Representations. The statements contained in this affidavit are true to the best of
    my knowledge, information and belief.

           3.     Ownership and Possession. Based solely on title commitment No. ____________
    dated __________ (“Title Commitment “), issued by ___________ (“Title Company”), [Owner]
    has owned the property designated on the tax map of the ______________ of __________, County
    of ____________, New Jersey, as Block ____, Lot ___, commonly known as ___________, New
    Jersey (the “Property”) since __________. The Property is being conveyed by Receiver to
    ____________.

           4.     Improvements. Receiver is not aware that anyone has filed or intends to file a
    mechanic’s lien, stop notice, building contract or notice of unpaid balance related to the Property.
    No one has notified Receiver that money is due and owing from Receiver for construction or repair
    work on the Property.

            5.     Liens or Encumbrances. Receiver has not created or allowed any interests (legal
    rights) which affect its ownership or use of the Property. To Receiver’s actual knowledge, there
    are no pending lawsuits or judgments against Receiver or other legal obligations which may be
    enforced against the Property. No bankruptcy or insolvency proceedings have been started by or
    against Receiver.

           6.      Exceptions and Additions. The following is a complete list of exceptions and
    additions to the above statements: (a) items set forth in Section II of Schedule B of the Title
    Commitment, as modified to date by an authorized agent of said title insurer, (b) subject to all
    matters of record, (c) the Leases; and (d) the Receiver Order and all proceedings thereunder.




                                                  Ex. I-3
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 71 of 97 PageID: 12637




             7.      Reliance. Receiver makes this affidavit in order to induce the Title Company to
    insure title to the Property. It is aware that the Title Company will rely on the statements made in
    this affidavit and on its truthfulness.

                                                          COLLIERS INTERNATIONAL NJ LLC

      Signed and sworn to before
      me on _______________, 20__                            By:_______________________________
                                                               Name:
      _________________________________                       Title:
      Notary Public




                                                    I-2
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 72 of 97 PageID: 12638




                                         EXHIBIT K
                                 FORM ESTOPPEL CERTIFICATE


                                             TENANT'S
                                       ESTOPPEL CERTIFICATE

    PURCHASER:




    PREMISES:                     125 6th Avenue
                                  Clifton, New Jersey

    TENANT:

    LEASE DATED:                                                  (the “Lease”)

    LANDLORD:

    OWNER (if different):         __________________________

                   As of the date hereof, the undersigned Tenant does hereby certify to Purchaser as
    follows:

                  1. The Lease is in full force and effect, is binding upon Tenant and has not been
    assigned, modified, supplemented or amended, and Tenant has received no notice of assignment,
    pledge or hypothecation of the Lease or the rents payable thereunder.

                  2. The expiration date of the term of the Lease is ___________________ and there
    are ____ (___) renewal option(s) in the Lease.

                  3. All rents or other charges due as of the date hereof under the Lease have been
    paid through                  and no rent under the Lease has been prepaid. Tenant's monthly
    rental payment is $                      and Tenant paid a security deposit in the amount of $
    to [____________].

                   4. The Tenant is in possession of the Premises.

                   5. Tenant has no claims for repair work at the Premises, and acknowledges that the
    Premises are in the condition and repair required under the Lease.

                   6. The Tenant is not in default and has not received or sent any notice wherein it is
    claimed that a default exists under the Lease and Tenant has no knowledge of any event that with
    the giving of notice, the passage of time, or both, would constitute a default under the Lease.


                                                    I-3
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 73 of 97 PageID: 12639




              7. The Lease is and shall be subject to and subordinate to any and all mortgages which
    are or may be placed upon the Premises at any time, and to any renewals, replacements, additions,
    extensions, modifications, consolidations and spreaders of any of the foregoing. This provision
    shall be self-operative and no further instrument of subordination shall be required. In
    confirmation of said subordination Tenant shall, at Tenant's sole cost and expense, promptly
    execute any instrument that Purchaser or any of their respective successors in interest may request
    to evidence such subordination.

              8. This certificate is made with the understanding that Purchaser will rely upon the
    representations and provisions contained herein.

    Dated: _____________________, 2021
                                                         [TENANT]

                                                 By:
                                                           Name:
                                                           Title:




                                                   I-4
    7694679 v5
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 74 of 97 PageID: 12640



                          AMENDMENT TO AGREEMENT OF PURCHASE
           THIS AMENDMENT TO AGREEMENT OF PURCHASE (this “Amendment”) is
    dated as of May 13 , 2021, by and between Colliers International NJ LLC, as Court-Appointed
    Receiver for the Property, Pursuant to the Receiver Order (“Seller”), and Stonegate Buildings,
    LLC ("Purchaser).
                                          W I T N E S S E T H:
            WHEREAS, Seller and Purchaser entered into an Agreement of Purchase dated as of
    April 7, 2021 (the “Agreement”), for the sale of that certain property known as 125 6th Avenue,
    in the town of Clifton, State of New Jersey;

             WHEREAS, the Due Diligence Period in the Agreement expired on April 27, 2021; and
             WHEREAS, Seller and Purchaser agree to modify the Agreement as set forth herein; and
           WHEREAS, capitalized terms used herein, but not defined, shall have the meanings
    given to such terms in the Agreement; and
          WHEREAS, from and after the date hereof, the term “Agreement” as used in the
    Agreement, or this Amendment shall mean the original Agreement, as modified by this
    Amendment;

           NOW THEREFORE, in consideration of the mutual agreements herein contained, and
    other good and valuable consideration, the receipt and sufficiency of which are hereby
    acknowledged, the parties agree as follows:

                   1.     Due Diligence: The Due Diligence Period shall be extended so same shall
    expire at 5:00pm on Thursday, May 13, 2021. All rights, duties, and obligations of the parties
    pursuant to the Due Diligence Period shall be extended until such date.

                    2.     Miscellaneous. Except as expressly amended and modified hereby, the
    Agreement shall otherwise remain in full force and effect, Seller and Purchaser hereby ratifying
    and confirming the Agreement. The Agreement, as modified by this Amendment, is the
    complete understanding between the parties with regarding to the subject matter herein described
    and supersedes all other prior agreements and representations regarding such subject matter. To
    the extent of any inconsistency between the original Agreement and this Amendment, the terms
    of this Amendment shall control. This Amendment shall be construed in accordance with the
    laws of the state of New Jersey. This Amendment may be executed and delivered in any number
    of counterparts, each of which together shall constitute an original.

                    3.      PDF/Facsimile Signatures. PDF or Facsimile Signatures shall be deemed
    original signatures for the purposes hereof.

                              [SIGNATURES ON FOLLOWING PAGE]




    8067868 v2
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 75 of 97 PageID: 12641



           IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
    day and year first written above.


                                    SELLER:

                                    Colliers International NJ LLC, as Court-Appointed
                                    Receiver for the Property, Pursuant to the Receiver Order


                                    By:
                                          Richard J. Madison
                                          Executive Managing Director


                                    PURCHASER

                                    Stonegate Buildings LLC, a New Jersey limited liability
                                    company

                                    By:
                                          Steven Gelbtuch
                                          Managing Member




    8067868 v2
Case 2:19-cv-17866-MCA-LDW Document 153-1 Filed 06/14/21 Page 76 of 97 PageID: 12642




                   Exhibit B
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 77
                                                              1 ofof404
                                                                     97 PageID: 12643
                                                                                11014




  WK$YHQXH

  $OMR1RUVH//&

  :HOOV)DUJR%DQN1$Y/HYLQHHWDO

  &LYLO$FWLRQ1RFY 0&$  /':
  April 2021
  PREPARED BY:
  Kirsten Cole
  980-890-3127
  kirsten.cole@colliers.com
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 78
                                                              2 ofof404
                                                                     97 PageID: 12644
                                                                                11015




                     Table of Contents


               1. Statement of Case
               2. Balance Sheet
               3. Income Statement
               4. Receipt Register
               5. Check Register
               6. Aged Receivables
               7. Accounts Payable Aging
               8. Rent Roll
               9. Bank Reconciliation and Statement
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 79
                                                              3 ofof404
                                                                     97 PageID: 12645
                                                                                11016




    Wells Fargo Statement of the Case: In this action, plaintiff Wells Fargo Bank, N.A. seeks to foreclose a
    commercial mortgage encumbering certain residential apartment buildings located throughout the
    State of New Jersey, as more particularly identified and described in the Schedule annexed to this
    Court’s Order appointing Colliers International NJ LLC to serve as the Receiver for the properties at
    issue. The corporate borrowers deferred maintenance and other management responsibilities for these
    properties, creating profound and immediate issues for which this appointment was necessary. Due to
    an ongoing criminal investigation, the managing member for these entities (Seth Levine) refused to
    provide critical operating information or to otherwise assist with the Receiver’s assumption of the
    management responsibilities necessary to stabilize these assets at the time of its appointment. This
    Inventory and Report is provided pursuant to the Court’s Order.
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 80
                                                              4 ofof404
                                                                     97 PageID: 12646
                                                                                11017

                                                                                                 5/6/2021 10:47 AM
                                  125 6th Avenue (1677-nj)

                                  Balance Sheet
                                     Period = Apr 2021
                                Book = Cash ; Tree = ysi_bs
                                                                           Current Balance
  1000-0000    ASSETS




  1005-0000    CASH & EQUIVALENTS
   1020-0000     Cash-Operating                                                     15,125.90


  1099-9999    TOTAL CASH & EQUIVALENTS                                            15,125.90


  1999-9999    TOTAL ASSETS                                                        15,125.90




  2000-0000    LIABILITY AND EQUITY




  3000-0000    EQUITY
   3100-0300     Funding from Loan Servicer                                         36,316.82
   3550-2700     Distribution to Loan Servicer                                      -84,521.11
   3800-0000     Current Year Earnings                                              10,740.60
   3811-0000     Prior Year Retained Earnings                                       52,589.59


  3900-9999    TOTAL EQUITY                                                        15,125.90


  3999-9999    TOTAL LIABILITY & EQUITY                                            15,125.90




                                                             Page 1 of 1
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 81
                                                              5 ofof404
                                                                     97 PageID: 12647
                                                                                11018

                                                                                                              5/6/2021 10:46 AM
                                         125 6th Avenue (1677-nj)

                                    Income Statement
                                             Period = Apr 2021
                                         Book = Cash ; Tree = ysi_is
                                                          Period to Date         %       Year to Date     %
 4001-0000 REVENUE




 4005-0000 RENT
  4006-0000   Prepaid Income                                            35.39     0.33         816.90      1.28
  4110-0000   Rent                                                11,059.08     101.98       63,868.92   100.29
  4190-0000   Less: Free Rent                                       -250.00      -2.31       -1,000.00    -1.57


 4299-4999 TOTAL RENT                                            10,844.47 100.00           63,685.82 100.00


 4998-9999 TOTAL REVENUE                                         10,844.47 100.00           63,685.82 100.00




 5000-0000 OPERATING EXPENSES




 5001-0000 RECOVERABLE EXPENSES




 5002-0000 TAXES
  5105-0000   Real Estate Taxes                                    6,984.84      64.41        6,984.84    10.97


 5149-9999 TOTAL TAXES                                            6,984.84      64.41        6,984.84    10.97




 5200-0000 UTILITIES
  5205-0000   Electricity                                              122.25     1.13         639.51      1.00
  5210-0000   Gas                                                       81.40     0.75         374.63      0.59
  5215-0000   Water                                                    411.58     3.80        2,063.69     3.24


 5249-9999 TOTAL UTILITIES                                          615.23       5.67        3,077.83     4.83




 5250-0000 ENGINEERING
  5255-0000   Engineering Compensation                             1,861.75      17.17        8,830.94    13.87


 5299-9999 TOTAL ENGINEERING                                      1,861.75      17.17        8,830.94    13.87




                                                          Page 1 of 3
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 82
                                                              6 ofof404
                                                                     97 PageID: 12648
                                                                                11019

                                                                                                             5/6/2021 10:46 AM
                                          125 6th Avenue (1677-nj)

                                         Income Statement
                                             Period = Apr 2021
                                         Book = Cash ; Tree = ysi_is
                                                          Period to Date         %       Year to Date    %


 5400-0000 PLUMBING
  5405-0000   Plumbing                                                 479.81     4.42        1,066.25    1.67
  5420-0000   Plumbing R & M                                       4,403.62      40.61        5,075.36    7.97


 5449-9999 TOTAL PLUMBING                                         4,883.43      45.03        6,141.61     9.64




 5650-0000 GEN BLDG REPAIR/MAINT.
  5655-0000   General Building Expense                                   0.00     0.00        1,295.41    2.03
  5677-0000   Signage                                                    0.00     0.00           43.54    0.07
  5680-0000   Pest Control                                               0.00     0.00         807.69     1.27


 5699-9999 TOTAL GEN BLDG REPAIR/MAINT.                                 0.00     0.00        2,146.64     3.37




 5800-0000 MANAGEMENT/ADMIN
  5805-0000   Management Fees                                      2,300.00      21.21       11,500.00   18.06
  5810-0000   Management Compensation                                    0.00     0.00         595.20     0.93
  5845-0000   Telephone                                                 32.13     0.30           78.03    0.12
  5890-0001   Office - Other                                             0.00     0.00         150.40     0.24
  5895-0000   Miscellaneous Operating Expense                           65.60     0.60         262.40     0.41


 5899-9999 TOTAL MANAGEMENT/ADMIN                                 2,397.73      22.11       12,586.03    19.76


 5950-9999 TOTAL RECOVERABLE EXPENSES                            16,742.98 154.39           39,767.89    62.44




 6000-0000 NON-RECOVERABLE EXPENSES




 6100-0000 TAXES
  6105-0000   Real Estate Taxes                                          0.00     0.00        6,984.86   10.97


 6149-9999 TOTAL TAXES                                                  0.00     0.00        6,984.86    10.97


 6997-9999 TOTAL NON-RECOVERABLE EXPENSES                               0.00     0.00        6,984.86    10.97


 6998-9999 TOTAL OPERATING EXPENSES                              16,742.98 154.39           46,752.75    73.41


 6999-9999 NET OPERATING INCOME                                  -5,898.51      -54.39      16,933.07    26.59



                                                          Page 2 of 3
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 83
                                                              7 ofof404
                                                                     97 PageID: 12649
                                                                                11020

                                                                                                   5/6/2021 10:46 AM
                                 125 6th Avenue (1677-nj)

                                Income Statement
                                      Period = Apr 2021
                                Book = Cash ; Tree = ysi_is
                                                  Period to Date       %       Year to Date    %


 7000-0000 NON-OPERATING EXPENSES




 7900-0000 PROFESSIONAL OTHER
  7914-0000   Legal Fees                                       0.00     0.00        6,192.47    9.72


 7949-9999 TOTAL PROFESSIONAL OTHER                           0.00     0.00        6,192.47     9.72


 9399-9999 TOTAL NON-OPERATING EXPENSES                       0.00     0.00        6,192.47     9.72


 9496-9999 NET INCOME                                     -5,898.51   -54.39      10,740.60    16.86




                                                  Page 3 of 3
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 84
                                                              8 ofof404
                                                                     97 PageID: 12650
                                                                                11021
                                                                                                                                                                                                5/6/2021 10:49 AM

                                                                                           125 6th Avenue (1677-nj)

                                                                                           Receipt Register
                                                                                            For Period = Apr 2021
  Control    Batch   Period    Date                                 Person                   Property   Cash Acct              Account            Job Code   Interco    Amount      Reference     Check #     Notes
 R-1266561   482565 04/2021 4/2/2021    Fortonato Rachough(rach1677)                        1677-nj     1020-0000     4110-0000 Rent                                      915.07                157


 R-1267575   483016 04/2021 4/6/2021    Mark Kalish(kali1677)                               1677-nj     1020-0000     4110-0000 Rent                                      803.71                APPLY040621
                                                                                            1677-nj     1020-0000     4006-0000 Prepaid Income                            -803.71               APPLY040621


 R-1268284   483290 04/2021 4/7/2021    Asmad's Beauty Salon(asma1677)                      1677-nj     1020-0000     4110-0000 Rent                                     1,114.90               795


 R-1268285   483290 04/2021 4/7/2021    Nancy Asmad(nasm1677)                               1677-nj     1020-0000     4110-0000 Rent                                      860.00                794


 R-1268288   483290 04/2021 4/7/2021    Madeline Giovanniello(giov1677)                     1677-nj     1020-0000     4110-0000 Rent                                      336.50                3143


 R-1268290   483290 04/2021 4/7/2021    Peter Verdugo(verd1677)                             1677-nj     1020-0000     4110-0000 Rent                                     1,125.00               2676359120


 R-1268296   483293 04/2021 4/7/2021    Madeline Giovanniello(giov1677)                     1677-nj     1020-0000     4110-0000 Rent                                      250.00                APPLY040721
                                                                                            1677-nj     1020-0000     4190-0000 Less: Free Rent                           -250.00               APPLY040721


 R-1270039   484026 04/2021 4/9/2021    Khyati and Lamlihi(khya1677)                        1677-nj     1020-0000     4110-0000 Rent                                      875.00                194


 R-1270043   484026 04/2021 4/9/2021    Ernesto Ferrera(erne1677)                           1677-nj     1020-0000     4110-0000 Rent                                      946.00                26923335197


 R-1270044   484026 04/2021 4/9/2021    Sonia Diaz(diax1677)                                1677-nj     1020-0000     4110-0000 Rent                                      839.00                27290404258


 R-1270045   484026 04/2021 4/9/2021    Sonia Diaz(diax1677)                                1677-nj     1020-0000     4110-0000 Rent                                      839.00                27290404260


 R-1270048   484026 04/2021 4/9/2021    OM Supermarket LLC T/A H&M Food Market(omhm1677)    1677-nj     1020-0000     4110-0000 Rent                                       15.00                1372
                                                                                            1677-nj     1020-0000     4110-0000 Rent                                     1,285.00               1372


 R-1274490   485974 04/2021 4/23/2021   Oscar Rey(osca1677)                                 1677-nj     1020-0000     4110-0000 Rent                                      854.90                27290454660
                                                                                            1677-nj     1020-0000     4006-0000 Prepaid Income                               0.10               27290454660


 R-1274534   485988 04/2021 4/26/2021   Sonia Diaz(diax1677)                                1677-nj     1020-0000     4006-0000 Prepaid Income                            839.00                27290466156


 R-1274536   485990 04/2021 4/26/2021   Sonia Diaz(diax1677)                                1677-nj     1020-0000     4110-0000 Rent                                      -182.10               APPLY042621
                                                                                            1677-nj     1020-0000     4110-0000 Rent                                      182.10                APPLY042621
                                                                                                                                                                Total   10,844.47




                                                                                                Page 1 of 1
Case 2:19-cv-17866-MCA-LDW Document 153-1
                                    141-1 Filed 06/14/21
                                                05/14/21 Page 85
                                                              9 ofof404
                                                                     97 PageID: 12651
                                                                                11022
                                                                                                                                                                                                                                             5/6/2021 10:48 AM

                                                                                                                 125 6th Avenue (1677-nj)

                                                                                                                 Check Register
                                                                                                                   For Period = Apr 2021
  Control    Batch   Period     Date                             Person                     Property                       Account                 Job Code   Interco    Amount      Reference                              Notes
 K-1415510   286690 04/2021   4/6/2021    TOLEDO PLUMBING & HEATING INC (tolplu62)         1677-nj     5420-0000 Plumbing R & M                                            373.19 289            11/2/20-PLUMBING R&M- 125 6th Ave


 K-1415511   286690 04/2021   4/6/2021    TOLEDO PLUMBING & HEATING INC (tolplu62)         1677-nj     5420-0000 Plumbing R & M                                            799.69 290            11/26/20-PLUMBING R&M- 125 6th Ave


 K-1415512   286690 04/2021   4/6/2021    TOLEDO PLUMBING & HEATING INC (tolplu62)         1677-nj     5420-0000 Plumbing R & M                                           2,239.13 291           11/27/20-PLUMBING R&M- 125 6th Ave


 K-1415513   286690 04/2021   4/6/2021    TOLEDO PLUMBING & HEATING INC (tolplu62)         1677-nj     5420-0000 Plumbing R & M                                            693.06 292            12/7/20-PLUMBING R&M- 125 6th Ave


 K-1415514   286690 04/2021   4/6/2021    TOLEDO PLUMBING & HEATING INC (tolplu62)         1677-nj     5420-0000 Plumbing R & M                                            298.55 293            12/19/20-PLUMBING R&M- 125 6th Ave


 K-1418328   287357 04/2021   4/13/2021   Verizon Wireless (veri408)                       1677-nj     5845-0000 Telephone                                                  16.11 294            02/24-03/23/21 - TELEPHONE


 K-1418329   287357 04/2021   4/13/2021   Verizon Wireless (veri408)                       1677-nj     4840-0000 Telephone                                                  16.02 295            1/24-2/23/21 - Telephone


 K-1420051   287761 04/2021   4/15/2021   CITY OF CLIFTON (citcli9)                        1677-nj     5105-0000 Real Estate Taxes                                        6,984.84 41521         2nd Qtr property taxes + online fee $0.50


 K-1421563   288120 04/2021   4/20/2021   COLLIERS INT'L HOLDINGS (USA), INC. (coll1625)   1677-nj     5805-0000 Management Fees                                          2,300.00 296           04.21 mgmt fee


 K-1421564   288120 04/2021   4/20/2021   COLLIERS INT'L HOLDINGS (coll666a) (coll666a)    1677-nj     5895-0000 Miscellaneous Operating Expense                            65.60 297


 K-1421565   288120 04/2021   4/20/2021   EMCOR Services Fluidics (emco9815)               1677-nj     5255-0000 Engineering Compensation                                 1,861.75 298           MAR 2021 -ENGINEERING COMP- 125 6th


 K-1421566   288120 04/2021   4/20/2021   Passaic Valley Water Commission (pass1139)       1677-nj     5215-0000 Water                                                     205.79 299            WATER CHARGES FOR 125 6TH AVE CLIFTON


 K-1421567   288120 04/2021   4/20/2021   TOLEDO PLUMBING & HEATING INC (tolplu62)         1677-nj     5405-0000 Plumbing                                                  479.81 300            PLUMBING SERVCIES TO 125 6TH AVE CLIFTON APT 4


 K-1424814   288969 04/2021   4/29/2021   Passaic Valley Water Commission (pass1139)       1677-nj     5215-0000 Water                                                     205.79 301            WATER CHARGES FOR 125 6TH AVE CLIFTON


 K-1424815   288969 04/2021   4/29/2021   PSE&G Co. (pseg1444)                             1677-nj     5205-0000 Electricity                                               122.25 302            ELECTRICITY CHARGES FOR 125 6TH AVE CLIFTON
                                                                                           1677-nj     5210-0000 Gas                                                        81.40 302            GAS CHARGES FOR 125 6TH AVE CLIFTON
                                                                                                                                                                 Total   16,742.98




                                                                                                                           Page 1 of 1
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   86 10
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12652
                                       11023
                                                                                                                                                                                                   5/6/2021 10:46 AM

 Aging Detail
 DB Caption: USA LIVE 7s Property: 1677-nj     Status: Current, Past, Future Age As Of: 04/30/2021 Post To: 04/2021
 Property       Customer     Lease                                                    Status    Tran#       Charge    Date        Month     Current       0-30      31-60      61-90       Over        Pre-       Total
                                                                                                            Code                              Owed       Owed       Owed       Owed     90 Owed    payments      Owed
 125 6th Avenue (1677-nj)
 Aziza Karam (kara1677)
 1677-nj                     Aziza Karam                                              Current   C-2194066   rent      10/1/2019   02/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2194067   rent      11/1/2019   02/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2194068   rent      12/1/2019   02/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2194069   rent      1/1/2020    02/2020      60.00       0.00       0.00       0.00      60.00        0.00      60.00
 1677-nj                     Aziza Karam                                              Current   C-2199710   rent      2/1/2020    02/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2203189   rent      3/1/2020    03/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2202607   rent      4/1/2020    04/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2230369   rent      5/1/2020    05/2020     990.00       0.00       0.00       0.00     990.00        0.00     990.00
 1677-nj                     Aziza Karam                                              Current   C-2259496   rent      6/1/2020    06/2020     990.00       0.00       0.00       0.00     990.00        0.00     990.00
 1677-nj                     Aziza Karam                                              Current   C-2286611   rent      7/1/2020    07/2020     990.00       0.00       0.00       0.00     990.00        0.00     990.00
 1677-nj                     Aziza Karam                                              Current   C-2322923   rent      8/1/2020    08/2020     990.00       0.00       0.00       0.00     990.00        0.00     990.00
 1677-nj                     Aziza Karam                                              Current   C-2393647   rent      11/1/2020   11/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2415917   rent      12/1/2020   12/2020      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2441761   rent      1/1/2021    01/2021      50.00       0.00       0.00       0.00      50.00        0.00      50.00
 1677-nj                     Aziza Karam                                              Current   C-2523681   rent      4/1/2021    04/2021     990.00     990.00       0.00       0.00       0.00        0.00     990.00
                             Aziza Karam                                                                                                    5,460.00    990.00       0.00       0.00    4,470.00       0.00    5,460.00


 Ernestina Reyes (reye1677)
 1677-nj                     Ernestina Reyes                                          Current   C-2230371   rent      5/1/2020    05/2020   1,000.00       0.00       0.00       0.00   1,000.00        0.00   1,000.00
 1677-nj                     Ernestina Reyes                                          Current   C-2393649   rent      11/1/2020   11/2020   1,000.00       0.00       0.00       0.00   1,000.00        0.00   1,000.00
 1677-nj                     Ernestina Reyes                                          Current   C-2415919   rent      12/1/2020   12/2020   1,000.00       0.00       0.00       0.00   1,000.00        0.00   1,000.00
 1677-nj                     Ernestina Reyes                                          Current   C-2441763   rent      1/1/2021    01/2021   1,000.00       0.00       0.00       0.00   1,000.00        0.00   1,000.00
 1677-nj                     Ernestina Reyes                                          Current   C-2464093   rent      2/1/2021    02/2021   1,000.00       0.00       0.00   1,000.00       0.00        0.00   1,000.00
 1677-nj                     Ernestina Reyes                                          Current   C-2491248   rent      3/1/2021    03/2021   1,000.00       0.00   1,000.00       0.00       0.00        0.00   1,000.00
 1677-nj                     Ernestina Reyes                                          Current   C-2523683   rent      4/1/2021    04/2021   1,000.00   1,000.00       0.00       0.00       0.00        0.00   1,000.00
                             Ernestina Reyes                                                                                                7,000.00   1,000.00   1,000.00   1,000.00   4,000.00       0.00    7,000.00


 Ernesto Ferrera (erne1677)
 1677-nj                     Ernesto Ferrera                                          Current   C-2194046   rent      10/1/2019   02/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2194047   rent      11/1/2019   02/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2194048   rent      12/1/2019   02/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2194049   rent      1/1/2020    02/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2199702   rent      2/1/2020    02/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2203181   rent      3/1/2020    03/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2202599   rent      4/1/2020    04/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2230361   rent      5/1/2020    05/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00
 1677-nj                     Ernesto Ferrera                                          Current   C-2259488   rent      6/1/2020    06/2020     154.00       0.00       0.00       0.00     154.00        0.00     154.00




                                                                                                            Page 1 of 2
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   87 11
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12653
                                       11024
                                                                                                                                                                                                        5/6/2021 10:46 AM

 Aging Detail
 DB Caption: USA LIVE 7s Property: 1677-nj      Status: Current, Past, Future Age As Of: 04/30/2021 Post To: 04/2021
 Property        Customer     Lease                                                    Status    Tran#       Charge    Date        Month       Current       0-30      31-60      61-90         Over        Pre-        Total
                                                                                                             Code                               Owed        Owed       Owed       Owed     90 Owed      payments       Owed
 1677-nj                      Ernesto Ferrera                                          Current   C-2286603   rent      7/1/2020    07/2020      154.00        0.00       0.00       0.00      154.00         0.00      154.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2322915   rent      8/1/2020    08/2020      154.00        0.00       0.00       0.00      154.00         0.00      154.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2363383   rent      10/1/2020   10/2020      154.00        0.00       0.00       0.00      154.00         0.00      154.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2393638   rent      11/1/2020   11/2020      308.00        0.00       0.00       0.00      308.00         0.00      308.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2415908   rent      12/1/2020   12/2020      155.00        0.00       0.00       0.00      155.00         0.00      155.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2441752   rent      1/1/2021    01/2021      154.00        0.00       0.00       0.00      154.00         0.00      154.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2464082   rent      2/1/2021    02/2021      154.00        0.00       0.00     154.00         0.00        0.00      154.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2491237   rent      3/1/2021    03/2021      154.00        0.00     154.00       0.00         0.00        0.00      154.00
 1677-nj                      Ernesto Ferrera                                          Current   C-2523672   rent      4/1/2021    04/2021      154.00      154.00       0.00       0.00         0.00        0.00      154.00
                              Ernesto Ferrera                                                                                                 2,927.00     154.00     154.00     154.00     2,465.00        0.00     2,927.00


 Fortonato Rachough (rach1677)
 1677-nj                      Fortonato Rachough                                       Current   C-2194050   rent      10/1/2019   02/2020         0.07       0.00       0.00       0.00         0.07        0.00         0.07
 1677-nj                      Fortonato Rachough                                       Current   C-2194051   rent      11/1/2019   02/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2194052   rent      12/1/2019   02/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2194053   rent      1/1/2020    02/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2199709   rent      2/1/2020    02/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2203188   rent      3/1/2020    03/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2202606   rent      4/1/2020    04/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2230368   rent      5/1/2020    05/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2259495   rent      6/1/2020    06/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2286610   rent      7/1/2020    07/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2322922   rent      8/1/2020    08/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
 1677-nj                      Fortonato Rachough                                       Current   C-2338088   rent      9/1/2020    09/2020         9.07       0.00       0.00       0.00         9.07        0.00         9.07
                              Fortonato Rachough                                                                                                 99.84       0.00       0.00       0.00        99.84        0.00        99.84


 Khyati and Lamlihi (khya1677)
 1677-nj                      Khyati and Lamlihi                                       Current   C-2194070   rent      10/1/2019   02/2020      875.00        0.00       0.00       0.00      875.00         0.00      875.00
                              Khyati and Lamlihi                                                                                               875.00        0.00       0.00       0.00      875.00         0.00      875.00


 Miledy Galvan (galv1677)
 1677-nj                      Miledy Galvan                                            Current   C-2441759   rent      1/1/2021    01/2021         0.08       0.00       0.00       0.00         0.08        0.00         0.08
 1677-nj                      Miledy Galvan                                            Current   C-2523679   rent      4/1/2021    04/2021     1,155.66   1,155.66       0.00       0.00         0.00        0.00     1,155.66
                              Miledy Galvan                                                                                                   1,155.74    1,155.66      0.00       0.00         0.08        0.00     1,155.74


 OM Supermarket LLC T/A H&M Food Market (omhm1677)
 1677-nj                      OM Supermarket LLC T/A H&M Food Market                   Current   C-2259497   rent      6/1/2020    06/2020      977.00        0.00       0.00       0.00      977.00         0.00      977.00
                              OM Supermarket LLC T/A H&M Food Market                                                                           977.00        0.00       0.00       0.00      977.00         0.00      977.00


 Oscar Rey (osca1677)
 1677-nj                      Oscar Rey                                                Current   R-1246186   Prepay    2/17/2021   02/2021         0.00       0.00       0.00       0.00         0.00       -0.70        -0.70
 1677-nj                      Oscar Rey                                                Current   R-1258084   Prepay    3/15/2021   03/2021         0.00       0.00       0.00       0.00         0.00       -0.40        -0.40
 1677-nj                      Oscar Rey                                                Current   R-1274490   Prepay    4/23/2021   04/2021         0.00       0.00       0.00       0.00         0.00       -0.10        -0.10
                              Oscar Rey                                                                                                           0.00       0.00       0.00       0.00         0.00       -1.20        -1.20


 Peter Verdugo (verd1677)
 1677-nj                      Peter Verdugo                                            Current   C-2194086   rent      10/1/2019   02/2020     1,225.00       0.00       0.00       0.00     1,225.00        0.00     1,225.00
 1677-nj                      Peter Verdugo                                            Current   C-2194088   rent      12/1/2019   02/2020     1,225.00       0.00       0.00       0.00     1,225.00        0.00     1,225.00
 1677-nj                      Peter Verdugo                                            Current   C-2523685   rent      4/1/2021    04/2021      100.00      100.00       0.00       0.00         0.00        0.00      100.00
                              Peter Verdugo                                                                                                   2,550.00     100.00       0.00       0.00     2,450.00        0.00     2,550.00


 Sonia Diaz (diax1677)
 1677-nj                      Sonia Diaz                                               Current   C-2363386   rent      10/1/2020   10/2020      839.00        0.00       0.00       0.00      839.00         0.00      839.00
 1677-nj                      Sonia Diaz                                               Current   R-1274534   Prepay    4/26/2021   04/2021         0.00       0.00       0.00       0.00         0.00     -839.00     -839.00
                              Sonia Diaz                                                                                                       839.00        0.00       0.00       0.00      839.00      -839.00         0.00


 1677-nj                                                                                                                                     21,883.58    3,399.66   1,154.00   1,154.00   16,175.92     -840.20    21,043.38


 Grand Total                                                                                                                                 21,883.58    3,399.66   1,154.00   1,154.00   16,175.92     -840.20    21,043.38


 UserId : kirstencole Date : 5/6/2021 Time : 10:45 AM




                                                                                                             Page 2 of 2
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   88 12
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12654
                                       11025
                                                                                                                                                                        5/6/2021 10:50 AM

                                                                           Payables Aging Report
                                                                                       1677-nj
                                                                                  Period: 04/2021
                                                                                 As of : 04/30/2021
 Payee Payee Name   Doc Seq # Control Batch Id   Property   Invoice Date   Due Date   Post Month      Account   Invoice #    Base      Current   0-30   31-60 61-90   Over   Future Notes
 Code                                                                                                                       Currency   Owed      Owed Owed Owed        90    Invoice
                                                                                                                                                                      Owed




                                                                                      Page 1 of 1
                     CaseCase
                           2:19-cv-17866-MCA-LDW
                              2:19-cv-17866-MCA-LDWDocument
                                                     Document
                                                            153-1
                                                              141-1Filed
                                                                      Filed
                                                                         06/14/21
                                                                            05/14/21Page
                                                                                      Page
                                                                                         89 13
                                                                                            of 97
                                                                                               of 404
                                                                                                  PageID:
                                                                                                      PageID:
                                                                                                          12655
Rent Roll                                                    11026                                           Page: 1
                                                                                                             Date: 05/06/2021
125 6th Avenue (1677-nj )                                                                                    Time: 09:51 AM
April 2021

                                                                                                                                          Base Rent Inc.
                                                                                                  Current Monthly Charges
                                                                                                                                          CPI or Step Up
                                     Square                                 Security
 Suite No.   Tenant Name                               Term                                Chg Code      Amount          Amount PSF      Date      Rate        Comments
                                      Feet                                  Deposit
APT1         Miledy Galvan               550        10/01/19 to                  $0.00   rent                 1,155.66          2.10    10/1/19   $1,155.66
                                               Original Lease 10/01/19 to




APT10        Ernestina Reyes             550        10/01/19 to                  $0.00   rent                 1,000.00          1.82    10/1/19   $1,000.00
                                               Original Lease 10/01/19 to




APT11        Nancy Asmad                 400        10/01/19 to                  $0.00   rent                  860.00           2.15    11/1/20     $860.00
                                               Original Lease 10/01/19 to




APT12        Mark Kalish                 400        10/01/19 to                  $0.00   rent                  803.71           2.01    10/1/19     $803.71
                                               Original Lease 10/01/19 to




APT2         Ernesto Ferrera             400        10/01/19 to                  $0.00   rent                 1,100.00          2.75    10/1/19   $1,100.00
                                               Original Lease 10/01/19 to




APT3         Fortonato Rachough          400        10/01/19 to                  $0.00   rent                  915.07           2.29    10/1/19     $915.07
                                               Original Lease 10/01/19 to




APT4         Madeline Giovanniello       550        10/01/19 to                  $0.00   frrent               (250.00)         (0.45)   10/1/19     $586.50
                                               Original Lease 10/01/19 to                rent                  586.50           1.07    11/1/20    ($250.00)



APT5         Peter Verdugo               550        10/01/19 to                  $0.00   rent                 1,225.00          2.23    10/1/19   $1,225.00
                                               Original Lease 10/01/19 to




APT6         Oscar Rey                   400        10/01/19 to                  $0.00   rent                  854.90           2.14    10/1/19     $854.90
                                               Original Lease 10/01/19 to




APT7         Sonia Diaz                  400        10/01/19 to                  $0.00   rent                  839.00           2.10    11/1/20     $839.00
                                               Original Lease 10/01/19 to




APT8         Aziza Karam                 400        10/01/19 to                  $0.00   rent                  990.00           2.48    10/1/19     $990.00
                                               Original Lease 10/01/19 to
                     CaseCase
                           2:19-cv-17866-MCA-LDW
                              2:19-cv-17866-MCA-LDWDocument
                                                     Document
                                                            153-1
                                                              141-1Filed
                                                                      Filed
                                                                         06/14/21
                                                                            05/14/21Page
                                                                                      Page
                                                                                         90 14
                                                                                            of 97
                                                                                               of 404
                                                                                                  PageID:
                                                                                                      PageID:
                                                                                                          12656
Rent Roll                                                    11027                                           Page: 2
                                                                                                             Date: 05/06/2021
125 6th Avenue (1677-nj )                                                                                    Time: 09:51 AM
April 2021

                                                                                                                                                       Base Rent Inc.
                                                                                                              Current Monthly Charges
                                                                                                                                                       CPI or Step Up
                                           Square                                    Security
  Suite No.   Tenant Name                                       Term                                Chg Code           Amount          Amount PSF     Date      Rate       Comments
                                            Feet                                     Deposit



 APT9         Khyati and Lamlihi               400           10/01/19 to                  $0.00   rent                        875.00          2.19   11/1/20     $875.00
                                                        Original Lease 10/01/19 to




 S1           Asmad's Beauty Salon             425           10/01/19 to                  $0.00   rent                      1,114.90          2.62   10/1/19   $1,114.90
                                                        Original Lease 10/01/19 to




 S2           OM Supermarket LLC T/A H&M       550           10/01/15 to                  $0.00   rent                      1,285.00          2.34   10/1/20   $1,285.00
              Food Market
                                                        Original Lease 10/01/15 to




Totals for 125 6th Avenue:                    6,375                                       $0.00

              Vacant:                               0              0.00 %                                Current Monthly Charges
              Occupied:                       6,375             100.00 %                          frrent                    (250.00)

                                                                                                  rent                    13,604.74
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   91 15
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12657
                                       11028

                                          125 6th Avenue Operating                                    5/6/2021


                                          Bank Reconciliation Report
                                                     4/30/2021


                                                   Posted by: DBO



   Balance Per Bank Statement as of 4/30/2021                                             15,741.13
   Outstanding Checks

   Check Date              Check Number      Payee                                          Amount
   4/20/2021                        299      pass1139 - Passaic Valley Water Commission      205.79
   4/29/2021                        301      pass1139 - Passaic Valley Water Commission      205.79
   4/29/2021                        302      pseg1444 - PSE&G Co.                            203.65
   Less:              Outstanding Checks                                                     615.23
                      Reconciled Bank Balance                                             15,125.90



   Balance per GL as of 4/30/2021                                                         15,125.90
                      Reconciled Balance Per G/L                                          15,125.90


   Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                 0.00
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   92 16
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12658
                                       11029

                                       125 6th Avenue Operating                                                             5/6/2021


                                       Bank Reconciliation Report
                                                  4/30/2021


                                               Posted by: DBO


   Cleared Items:


   Cleared Checks

   Date               Tran #              Notes                                            Amount            Date Cleared
   3/17/2021                    281       morris30 - Morris Sign Co                                  43.54        4/30/2021
   3/30/2021                    285       pass1139 - Passaic Valley Water Commission                841.12        4/30/2021
   3/30/2021                    286       pass1139 - Passaic Valley Water Commission                205.79        4/30/2021
   3/30/2021                    287       pseg1444 - PSE&G Co.                                      214.85        4/30/2021
   3/30/2021                    288       sillone - SILLS, CUMMIS & GROSS P.C.                  4,180.10          4/30/2021
   4/6/2021                     289       tolplu62 - TOLEDO PLUMBING & HEATING INC                  373.19        4/30/2021
   4/6/2021                     290       tolplu62 - TOLEDO PLUMBING & HEATING INC                  799.69        4/30/2021
   4/6/2021                     291       tolplu62 - TOLEDO PLUMBING & HEATING INC              2,239.13          4/30/2021
   4/6/2021                     292       tolplu62 - TOLEDO PLUMBING & HEATING INC                  693.06        4/30/2021
   4/6/2021                     293       tolplu62 - TOLEDO PLUMBING & HEATING INC                  298.55        4/30/2021
   4/13/2021                    294       veri408 - Verizon Wireless                                 16.11        4/30/2021
   4/13/2021                    295       veri408 - Verizon Wireless                                 16.02        4/30/2021
   4/15/2021                   41521      citcli9 - CITY OF CLIFTON                             6,984.84          4/30/2021
   4/20/2021                    296       coll1625 - COLLIERS INT'L HOLDINGS (USA), INC.        2,300.00          4/30/2021
   4/20/2021                    297       coll666a - COLLIERS INT'L HOLDINGS (coll666a)              65.60        4/30/2021
   4/20/2021                    298       emco9815 - EMCOR Services Fluidics                    1,861.75          4/30/2021
   4/20/2021                    300       tolplu62 - TOLEDO PLUMBING & HEATING INC                  479.81        4/30/2021
   Total Cleared Checks                                                                       21,613.15
   Cleared Deposits

   Date               Tran #              Notes                                            Amount            Date Cleared
   4/2/2021                    112                                                                  915.07        4/30/2021
   4/7/2021                    113                                                              3,436.40          4/30/2021
   4/9/2021                    114                                                              4,799.00          4/30/2021
   4/23/2021                   115                                                                  855.00        4/30/2021
   4/26/2021                   116                                                                  839.00        4/30/2021
   Total Cleared Deposits                                                                     10,844.47
  Case
    Case
       2:19-cv-17866-MCA-LDW
          2:19-cv-17866-MCA-LDWDocument
                                 Document
                                        153-1
                                          141-1Filed
                                                  Filed
                                                     06/14/21
                                                        05/14/21Page
                                                                  Page
                                                                     93 17
                                                                        of 97
                                                                           of 404
                                                                              PageID:
                                                                                  PageID:
                                                                                      12659
                                         11030




       ALJO NORSE LLC
       DISTRICT OF NEW JERSEY
       C/O COLLIERS INTERNATIONAL REMS US, LLC                                    4Contact your Relationship Manager to discuss
                                                                                    targeted solutions for your evolving business needs.
       AS RECEIVER
       2550 WEST TYVOLA ROAD, SUITE 300
       CHARLOTTE NC 28217




ACCOUNT SUMMARY                             FOR PERIOD APRIL 01, 2021 - APRIL 30, 2021



Previous Balance 03/31/21                                 $26,509.81        Number of Days in Cycle                                  30
5 Deposits/Credits                                        $10,844.47        Minimum Balance This Cycle                       $15,741.13
17 Checks/Debits                                        ($21,613.15)        Average Collected Balance                        $24,453.81
Service Charges                                                $0.00
Ending Balance 04/30/21                                   $15,741.13

ACCOUNT DETAIL                     FOR PERIOD APRIL 01, 2021           - APRIL 30, 2021


Date       Description                                                 Deposits/Credits    Withdrawals/Debits          Resulting Balance
04/02      Customer Deposit                                                    $915.07                                         $27,424.88
04/05      Check     287                                                                                 $214.85               $27,210.03
04/07      Customer Deposit                                                   $3,436.40                                        $30,646.43
04/09      Customer Deposit                                                   $4,799.00                                        $35,445.43
04/13      Check     291                                                                               $2,239.13               $33,206.30
04/13      Check     290                                                                                 $799.69               $32,406.61
04/13      Check     292                                                                                 $693.06               $31,713.55
04/13      Check     289                                                                                 $373.19               $31,340.36
04/13      Check     293                                                                                 $298.55               $31,041.81
04/16      ACH Withdrawal CITY OF CLIFTON TAX                                                          $6,984.84               $24,056.97
           BILL 041621 International Colliers
           000000XXXXX6464
04/16      Check     294                                                                                  $16.11               $24,040.86
04/16      Check     295                                                                                  $16.02               $24,024.84
04/19      Check     285                                                                                 $841.12               $23,183.72
04/19      Check     286                                                                                 $205.79               $22,977.93
04/20      Check     281                                                                                  $43.54               $22,934.39
04/21      Check     288                                                                               $4,180.10               $18,754.29
04/23      Customer Deposit                                                    $855.00                                         $19,609.29
04/26      Customer Deposit                                                    $839.00                                         $20,448.29

                                                          Thank you for banking with us.                                    PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2021 Capital One. All rights reserved.
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   94 18
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12660
                                       11031




 ACCOUNT DETAIL              CONTINUED FOR PERIOD APRIL 01, 2021         - APRIL 30, 2021
 Date    Description                                         Deposits/Credits   Withdrawals/Debits          Resulting Balance
 04/26   Check        296                                                                   $2,300.00                $18,148.29
 04/26   Check        297                                                                      $65.60                $18,082.69
 04/28   Check        298                                                                   $1,861.75                $16,220.94
 04/29   Check        300                                                                     $479.81                $15,741.13
 Total                                                            $10,844.47               $21,613.15



         * designates gap in check sequence
 Check No.    Date                Amount      Check No.   Date           Amount     Check No.    Date                   Amount
 281          04/20                $43.54     290         04/13           $799.69   295          04/16                 $16.02
 285*         04/19               $841.12     291         04/13         $2,239.13   296          04/26              $2,300.00
 286          04/19               $205.79     292         04/13           $693.06   297          04/26                 $65.60
 287          04/05               $214.85     293         04/13           $298.55   298          04/28              $1,861.75
 288          04/21             $4,180.10     294         04/16            $16.11   300*         04/29                $479.81
 289          04/13               $373.19




                                                                                                             PAGE 2 OF 2



                                                                                                        PSI: 1 / SHC: 0 / LOB :C
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   95 19
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12661
                                       11032

                                                Aljo Norse Sec Dep                      5/6/2021


                                        Bank Reconciliation Report
                                                    4/30/2021


                                                   Posted by: DBO



   Balance Per Bank Statement as of 4/30/2021                                    0.00
                      Reconciled Bank Balance                                    0.00



   Balance per GL as of 4/30/2021                                                0.00
                      Reconciled Balance Per G/L                                 0.00


   Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)   0.00
  Case
    Case
       2:19-cv-17866-MCA-LDW
          2:19-cv-17866-MCA-LDWDocument
                                 Document
                                        153-1
                                          141-1Filed
                                                  Filed
                                                     06/14/21
                                                        05/14/21Page
                                                                  Page
                                                                     96 20
                                                                        of 97
                                                                           of 404
                                                                              PageID:
                                                                                  PageID:
                                                                                      12662
                                         11033




       ALJO NORSE LLC
       DISTRICT OF NEW JERSEY-SECURITY DEPOSIT
       C/O COLLIERS INTERNATIONAL REMS US, LLC                                       4Contact your Relationship Manager to discuss
                                                                                        targeted solutions for your evolving business needs.
       AS RECEIVER
       2550 WEST TYVOLA ROAD, SUITE 300
       CHARLOTTE NC 28217




ACCOUNT SUMMARY                             FOR PERIOD APRIL 01, 2021 - APRIL 30, 2021



Previous Balance 03/31/21                                         $0.00        Number of Days in Cycle                                    30
0 Deposits/Credits                                                $0.00        Minimum Balance This Cycle                              $0.00
Interest Paid                                                     $0.00        Average Collected Balance                               $0.00
0 Checks/Debits                                                   $0.00        Interest Earned During this Cycle                       $0.00
Service Charges                                                   $0.00        Interest Paid Year-To-Date                              $0.00
Ending Balance 04/30/21                                           $0.00        Annual Percentage Yield                                0.00%
                                                                               (This Statement Period)

ACCOUNT DETAIL                     FOR PERIOD APRIL 01, 2021              - APRIL 30, 2021


Date       Description                                                    Deposits/Credits     Withdrawals/Debits          Resulting Balance
04/01                                                                                                                                     $0.00


           No Account Activity this Statement Period

04/30                                                                                                                                     $0.00

Total                                                                                $0.00                      $0.00
No Items Processed




                                                          Thank you for banking with us.                                        PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2021 Capital One. All rights reserved.
Case
  Case
     2:19-cv-17866-MCA-LDW
        2:19-cv-17866-MCA-LDWDocument
                               Document
                                      153-1
                                        141-1Filed
                                                Filed
                                                   06/14/21
                                                      05/14/21Page
                                                                Page
                                                                   97 21
                                                                      of 97
                                                                         of 404
                                                                            PageID:
                                                                                PageID:
                                                                                    12663
                                       11034




                                                                                  PAGE 2 OF 2



                                                                             PSI: 0 / SHC: 0 / LOB :C
